--------------------------------------------------------------------------------

Exhibit 10.23
 

 
 Occidental Energy Marketing, Inc.
5 Greenways Plaza, Suite 110, Houston, Texas 77046-0521
P.O. Box 27570, Houston, Texas 77227-7570
Phone 713.215.7000
 
A subsidiary of Occidental Petroleum Corporation
 

 
AMENDMENT


 
TO:    DEB STEWART - PIONEER NATURAL RESOURCES USA, INC. - FAX NUMBER (972)
969-3574
 
FROM: MARK HAFNER - OCCIDENTAL ENERGY MARKETING, INC. - FAX NUMBER (713)
985-1815
 
RE: 
OCCIDENTAL CONTRACT #0403-PNR-13603-P#1

PIONEER CONTRACT #OIL-10442
 
EFFECTIVE MAY 1, 2005, OCCIDENTAL AND PIONEER AMEND THE PRICE AND TERM OF THIS
CONTRACT WHEREBY OCCIDENTAL BUYS APPROXIMATELY 1,800 BARRELS PER DAY OF WTI
CRUDE OIL FROM PIONEER TO THE FOLLOWING:
 
PRICE: FORMULA PRICE: THE PRICE HAS THREE COMPONENTS - BASE PRICE PLUS/MINUS
ROLL COMPONENT MINUS CUSHING WTI/MIDLAND WTI SPREAD MINUS LOCATION DIFFERENTIAL.
 
BASE PRICE - THE BASE PRICE SHALL BE THE AVERAGE OF THE MERC SETTLEMENT PRICE
DURING THE CALENDAR MONTH OF THE DELIVERY MONTH. WEEKENDS AND HOLIDAYS SHALL
CARRY THE PRICE OF THE PREVIOUS MERC SETTLEMENT PRICE.
 
ROLL COMPONENT - THE SETTLEMENT PRICES SHALL BE AVERAGED FOR THE ENTIRE
MERC TRADE MONTH WHILE THE DELIVERY MONTH IS THE MERC PROMPT MONTH. THE MONTHS
AVERAGED SHALL BE THE PROMPT (DELIVERY) MONTH AND THE NEXT TWO MONTHS. THE
ROLL COMPONENT FOR THE PROMPT MONTH/SECOND MONTH SHALL BE THE DIFFERENCE BETWEEN
THE PROMPT MONTH AVERAGE MINUS THE SECOND MONTH AVERAGE TIMES A DECIMAL FACTOR
DETERMINED BY DIVIDING THE NUMBER OF CALENDAR DAYS IN THE DELIVERY MONTH THAT
THE SECOND MONTH TRADES ON THE MERC BY THE NUMBER OF CALENDAR DAYS IN THE
DELIVERY MONTH. THE ROLL COMPONENT FOR THE PROMPT MONTH/THIRD MONTH SHALL BE THE
DIFFERENCE BETWEEN THE PROMPT MONTH AVERAGE MINUS THE THIRD MONTH AVERAGE TIMES
A DECIMAL FACTOR THAT IS ONE (1) MINUS THE DECIMAL FACTOR FOR THE PROMPT
MONTH/SECOND MONTH. IF THE SECOND MONTH MERC TRADING IN THE DELIVERY MONTH
EXPIRES ON A FRIDAY, THEN THE WEEKEND AND ANY HOLIDAYS SHALL BE DEEMED AS SECOND
MONTH DAYS FOR DETERMINING THE DECIMAL FACTOR FOR THE PROMPT MONTH/SECOND MONTH.
 
CUSHING WTI/MIDLAND WTI SPREAD - PLATTS DAILY HIGH/LOW AVERAGE FOR WTI CUSHING
MINUS PLATTS DAILY HIGH/LOW AVERAGE FOR MIDLAND WTI IS THE DAILY WTI/WTI SPREAD.
NOTE: ALL PLATTS PRICING IS FOR THE DELIVERY MONTH AS PUBLISHED BY PLATTS DURING
THE PERIOD BEGINNING ON THE 26th OF THE SECOND MONTH PROCEEDING THE DELIVERY
MONTH AND ENDING ON THE 25th OF THE SECOND MONTH PROCEEDING THE DELIVERY MONTH.
 
LOCATION DIFFERENTIAL - THIS IS THE LOCATION DIFFERENTIAL RATE, WHICH INCLUDES
WITHOUT LIMITATION TRANSPORTATION COSTS AND OTHER APPLICABLE TARIFF RATES, FEES
AND COSTS, IN DOLLARS PER BARREL THAT HAS BEEN ESTABLISHED FOR EACH OF THE
INDIVIDUAL PROPERTIES ON THE CONTRACT EXHIBIT A.
 
TERM: MAY 1, 2005 THROUGH DECEMBER 31, 2012. OCCIDENTAL IN ITS SOLE DISCRETION
AND UPON SIXTY (60) DAYS PRIOR WRITTEN NOTICE TO PIONEER, SHALL HAVE THE RIGHT
TO MAKE ADJUSTMENTS TO THE LOCATION DIFFERENTIAL ONCE EACH CALENDAR YEAR. WITHIN
FIFTEEN (15) DAYS AFTER THE DATE OF SUCH NOTICE PIONEER SHALL PROVIDE WRITTEN
CONFIRMATION OF ACCEPTANCE OR REJECTION OF THE ADJUSTED LOCATION DIFFERENTIAL.
IF THE PARTIES DO NOT MUTUALLY AGREE TO AN ADJUSTED LOCATION DIFFERENTIAL BY THE
END OF THE SIXTY-DAY

 
 

--------------------------------------------------------------------------------

 
 
PERIOD, EITHER PARTY MAY TERMINATE THIS AGREEMENT UPON SIXTY (60) DAYS PRIOR
WRITTEN NOTICE.
 
ENCLOSED PLEASE FIND THE EXHIBIT "A" TO THE ABOVE-REFERENCED CONTRACT. WE
APPRECIATE YOUR BUSINESS AND LOOK FORWARD TO OTHER BUSINESS IN THE FUTURE.
 
 
APPROVED BY:
/s/ John t. mcwhorter
   
John t. mcwhorter
   
occidental energy marketing, inc.
       
APPROVED BY:
/s/ Hershal K. Wolfe
   
pioneer natural resources usa, inc.
   
Hershal K. Wolfe
   
Director of Marketing
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
  OEMI'S Contract #0403-PNR-13603-P#1
  Contract
Allegro Contract #119321 (formerly 114658)
 
Crude Type
 
Transporter
 
Start Date
 
Carrier
Lease ID #
 
EMOCRC
 
RPC
 
DO
 
Decimal
 
Contract fl
 
Operator
 
Lease Name
 
OXY ALLEGO LEASE NAME
 
OXY Lease #
 
County
 
State
 
B/D
 
Differential
WTI
 
Genesis Trks
 
03/01/2004
 
53898
 
56377
 
56377
 
75451
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON SPRABERRY TR 1
 
PRESTON SPRABERRY TR 1
 
742055350001PITS
 
Midland
 
TX
 
1
 
0.60
WTI
 
Genesis Trks
 
03/01/2004
 
53399
 
55583
 
76617
 
75046
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON SPRABERRY DEAN TR 19 A
 
PRESTON SPRBY DEAN TR 19 A
 
74205535019APITS
 
Midland
 
TX
 
36
 
0.60
WTI
 
Genesis Trks
 
03/01/2004
 
52546
 
55583
 
68287
 
75068
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON SPRABERRY DEAN TR 41
 
PRESTON SPRBY DEAN TR 41
 
742055350041PITS
 
Midland
 
TX
 
3
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
291036
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 20B
 
PRESTON SPRABERRY UT
 
742055350208PIPS
 
Midland
 
TX
 
7
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
841253
 
56377
 
65563
 
75450
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON SPRABERRY UNIT PSU CB
 
PRESTON SPRABERRY UT PSU-C.B.
 
7420553500CBPIPS
 
Midland
 
TX
 
57
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200006
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 15
 
PRESTON SPRABERRY UT TR 15
 
742055350015PIPS
 
Midland
 
TX
 
34
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200007
 
55563
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 16
 
PRESTON SPRABERRY UT TR 16
 
742055350016PIPS
 
Midland
 
TX
 
27
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
251054
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 28
 
PRESTON SPRABERRY UT TR 28
 
742055350028PIPS
 
Midland
 
TX
 
22
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200031
 
56377
 
60638
 
75453
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 32A
 
PRESTON SPRABERRY UT TR 32A
 
74205535032APIPS
 
Midland
 
TX
 
23
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200031
 
56377
 
60638
 
75453
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 3
 
PRESTON SPRABERRY UT TR 32A
 
74205535032APIPS
 
Midland
 
TX
 
6
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200003
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 11
 
PRESTON SPRABERRY UT TR 11
 
742055350011PIPS
 
Midland
 
TX
 
33
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200004
 
55583
 
55583
 
75045
 
1 00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 12A
 
PRESTON SPRABERRY UT TR 12A
 
74205535012APIPS
 
Midland
 
TX
 
12
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200005
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 14
 
PRESTON SPRABERRY UT TR 14
 
742055350014PIPS
 
Midland
 
TX
 
32
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200006
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 17
 
PRESTON SPRABERRY UT TR 17
 
742055350017PIPS
 
Midland
 
TX
 
77
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200009
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 18
 
PRESTON SPRABERRY UT TR 18
 
742055350018PIPS
 
Midland
 
TX
 
50
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
251057
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 20
 
PRESTON SPRABERRY UT TR 20
 
742055350020PIPS
 
Midland
 
TX
 
25
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200011
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 21
 
PRESTON SPRABERRY UT TR 21
 
742055350021 PIPS
 
Midland
 
TX
 
100
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200013
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 21B
 
PRESTON SPRABERRY UTTR21B
 
74205535021BPIPS
 
Midland
 
TX
 
34
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200012
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 22
 
PRESTON SPRABERRY UT TR 22
 
742055350022PIPS
 
Midland
 
TX
 
14
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200014
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 23B
 
PRESTON SPRABERRY UT TR 23B
 
74205535023BPIPS
 
Midland
 
TX
 
21
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200015
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 24
 
PRESTON SPRABERRY UT TR 24
 
742055350024PIPS
 
Midland
 
TX
 
19
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200016
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 25
 
PRESTON SPRABERRY UT TR 25
 
742055350025PIPS
 
Midland
 
TX
 
47
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200017
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC
 
PRESTON DEAN SPRABERRY UNIT TR 28
 
PRESTON SPRABERRY UT TR 26
 
742055350026PIPS
 
Midland
 
TX
 
64
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200016
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 27
 
PRESTON SPRABERRY UT TR 27
 
742055350027PIPS
 
Midland
 
TX
 
15
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
251062
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 29
 
PRESTON SPRABERRY UT TR 29
 
742055350029PIPS
 
Midland
 
TX
 
48
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
251066
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 30
 
PRESTON SPRABERRY UT TR 30
 
742055350030PIPS
 
Midland
 
TX
 
33
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
251055
 
55583
 
55563
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC
 
PRESTON DEAN SPRABERRY UNIT TR 31
 
PRESTON SPRABERRY UT TR 31
 
742055350031PIPS
 
Midland
 
TX
 
38
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
845316
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC
 
PRESTON DEAN SPRABERRY UNIT TR 31B
 
PRESTON SPRABERRY UT TR 31B
 
74205535031 BPIPS
 
Midland
 
TX
 
39
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200019
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 33
 
PRESTON SPRABERRY UT TR 33
 
742055350033PIPS
 
Midland
 
TX
 
91
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200020
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 33B
 
PRESTON SPRABERRY UT TR 33B
 
74205535033BPIPS
 
Midland
 
TX
 
26
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200021
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 34
 
PRESTON SPRABERRY UT TR 34
 
742055350034PIPS
 
Midland
 
TX
 
40
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200022
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 34A
 
PRESTON SPRABERRY UTTR34A
 
74205535034APIPS
 
Midland
 
TX
 
79
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200023
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 34B
 
PRESTON SPRABERRY UTTR34B
 
74205535034BPIPS
 
Midland
 
TX
 
11
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
845753
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 37-10
 
PRESTON SPRABERRY UT TR 37A
 
74205535037APIPS
 
Midland
 
TX
 
8
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
251045
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 38
 
PRESTON SPRABERRY UT TR 38
 
742055350038PIPS
 
Midland
 
TX
 
31
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
251046
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 39
 
PRESTON SPRABERRY UT TR 39
 
742055350039PIPS
 
Midland
 
TX
 
83
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
251053
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 40
 
PRESTON SPRABERRY UT TR 40
 
742055350040PIPS
 
Midland
 
TX
 
56
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
845755
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 40B
 
PRESTON SPRABERRY UT TR 40B
 
74205535040BPIPS
 
Midland
 
TX
 
7
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
251056
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 41
 
PRESTON SPRABERRY UT TR 41
 
742055350041PIPS
 
Midland
 
TX
 
248
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
251043
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 42
 
PRESTON SPRABERRY UT TR 42
 
7420553500034PIPS
 
Midland
 
TX
 
34
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200024
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 43A
 
PRESTON SPRABERRY UT TR 43A
 
74205535043APIPS
 
Midland
 
TX
 
B4
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200026
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 44
 
PRESTON SPRABERRY UT TR 44
 
742055350C44PIPS
 
Midland
 
TX
 
24
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200027
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 44 B
 
PRESTON SPRABERRY UT TR 44 B
 
74205535044BPIPS
 
Midland
 
TX
 
7
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200028
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 45
 
PRESTON SPRABERRY UT TR 45A
 
74205535045APIPS
 
Midland
 
TX
 
42
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200029
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 45B
 
PRESTON SPRABERRY UT TR 45B
 
74205535045BPIPS
 
Midland
 
TX
 
13
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
200030
 
58377
 
60838
 
75454
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 4 (46A)
 
PRESTON SPRABERRY UT TR 46A
 
74205535046APIPS
 
Midland
 
TX
 
9
 
060
WTI
 
Centurion PI
 
03/01/2004
 
200002
 
58377
 
60837
 
75452
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC
 
PRESTON SPRABERRY UNIT TR 7
 
PRESTON SPRABERRY UT-7
 
74205535O0O7PIPS
 
Midland
 
TX
 
4
 
0.60
WTI
 
Centurion PI
 
03/01/2004
 
298808
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC
 
PRESTON DEAN SPBY UNIT TR 37B
 
TXL -M- PRESTON SPBY UT 298808
 
74205535037BPIPS
 
Midland
 
TX
 
18
 
0.60
                                                             1816    

 

 
 

--------------------------------------------------------------------------------

 
 

 
Occidental Energy Marketing, Inc.
5 Greenway Plaza, Suite 110, Houston, Texas 77046-0521
P.O. Box 27570, Houston, Texas 77227-7570
Phone 713.215.7000
 
A subsidiary of Occidental Petroleum Corporation
 




VIA FAX: 972-969-3574
 
TO:
DEB STEWART - PIONEER NATURAL RESOURCES USA, INC. - PHONE 972-969-3855

 
FROM:
MARK HAFNER- OCCIDENTAL ENERGY MARKETING, INC. - PHONE 432-685-5884



REFERENCE: 
OCCIDENTAL CONTRACT NUMBER: 0403-PNR-13603-P

PIONEER NATURAL RESOURCES USA, INC. CONTRACT NUMBER:
 
THIS FAX CONFIRMS THE AGREEMENT BETWEEN DEB STEWART OF PIONEER NATURAL RESOURCES
USA, INC. AND MARK HAFNER OF OCCIDENTAL ENERGY MARKETING, INC. ON FEBRUARY 1,
2004. THE FOLLOWING DETAILS ARE OCCIDENTAL'S UNDERSTANDING:
 
SELLER:
PIONEER NATURAL RESOURCES USA, INC. ("PIONEER")

BUYER:
OCCIDENTAL ENERGY MARKETING, INC. ("OCCIDENTAL")

 
1.
VOLUME:     APPROXIMATELY 1,816 BARRELS PER DAY EXACT VOLUME EQUAL TO THE
PRODUCTION FROM THE LEASES ON ATTACHED EXHIBIT "A"

 
2.
QUALITY/GRADE:     WEST TEXAS INTERMEDIATE

 
3.
 DELIVERY POINT:     TITLE AND RISK OF LOSS SHALL PASS FROM PIONEER TO
OCCIDENTAL AS THE CRUDE OIL ENTERS THE FACILITIES OF TROJAN PIPELINE AND
OCCIDENTAL'S DESIGNATED TRUCKER.

 
4.
TERM:     MARCH  1- 31, 2004 AND  CONTINUING MONTH TO MONTH THEREAFTER SUBJECT
TO A 30 DAY ADVANCE WRITTEN NOTICE OF CANCELLATION BY EITHER PARTY.

 
5.
PRICE:     OXY AGREES TO PAY PIONEER A PRICE PER BARREL EQUAL TO

ONE OF THE THREE PRICING FORMULAS DESCRIBED BELOW. PIONEER SHALL HAVE THE RIGHT
TO ELECT WHICH PRICING FORMULA IS USED ON A QUARTERLY BASIS. PIONEER SHALL
NOTIFY OXY IN WRITING AT LEAST FIVE (5) DAYS PRIOR TO THE BEGINNING OF THE FIRST
NYMEX TRADING MONTH OF ANY QUARTER. THE QUARTERLY PRICING FORMULA WILL DEFAULT
TO THE PRECEDING QUARTER'S PRICING FORMULA IF PIONEER NEGLECTS TO NOTIFY OXY BY
FIVE (5) DAYS PRIOR TO THE BEGINNING OF THE NYMEX TRADING MONTH FOR ANY GIVEN
QUARTER.
 
IT IS HEREBY AGREED THAT PRICING FORMULA 3 WILL BE USED FOR MARCH 2004 AND WILL
BE USED FOR THE REMAINDER OF THE SECOND QUARTER OF 2004.
 
FORMULA 1 - PLATT'S TRADING MONTH POSTING PLUS (MIDLAND)
 
PRICE: KOCH PETROLEUM GROUP L.P. MONTHLY EDQ POSTED PRICE FOR WEST TEXAS/NEW
MEXICO INTERMEDIATE DEEMED 40.0 DEGREES FOR THE MONTH OF DELIVERY, PLUS THE
AVERAGE OF THE *PLATTS DAILY ASSESSMENTS OF WTI-P PLUS LESS THE DIFFERENCE
BETWEEN (PLATTS WTI-CUSHING LESS PLATTS WTI-MIDLAND) PLUS THE DELTA DOLLARS PER
BARREL SET OUT ON EXHIBIT "A".
 
* NOTE ALL PLATTS PRICING IS FOR THE DELIVERY MONTH AS PUBLISHED BY PLATTS
DURING THE PERIOD BEGINNING ON THE 26� OF THE SECOND MONTH PROCEEDING THE
DELIVERY MONTH AND ENDING ON THE 25� OF THE MONTH PRECEEDING THE DELIVERY MONTH
(CARRIED TO 4 DECIMAL PLACES).

 
 

--------------------------------------------------------------------------------

 
 
FORMULA 2 - PLATT'S TRADING MONTH WT (MIDLAND)
 
THE AVERAGE OF THE MIDPOINTS OF THE ASSESSMENTS FOR PLATT'S TRADING MONTH WTI AT
MIDLAND, THE PLATT'S TRADING MIDLAND WTI VALUE SHALL BE THE MEAN DAILY AVERAGE,
AS PUBLISHED BY PLATTS DURING THE PERIOD BEGINNING ON THE 26� OF THE SECOND
MONTH PROCEEDING THE DELIVERY MONTH AND ENDING ON THE 25� OF THE MONTH
PRECEEDING THE DELIVERY MONTH (CARRIED TO 4 DECIMAL PLACES), PLUS THE DELTA
DOLLARS PER BARREL SET OUT ON EXHIBIT "A".
 
FORMULA 3 - NYMEX TRADING MONTH DOMESTIC LIGHT SWEET (MIDLAND)
 
THE AVERAGE OF THE DAILY NYMEX SETTLEMENT PRICE FOR THE NEAR MONTH LIGHT SWEET
CRUDE OIL CONTRACT FOR THE PERIOD THAT THE DELIVERY MONTH TRADES AS THE PROMPT
MONTH (I.E. NYMEX TRADING MONTH), LESS THE DIFFERENCE BETWEEN (PLATTS
WTI-CUSHING LESS PLATTS WTI-MIDLAND) PLUS THE DELTA DOLLARS PER BARREL SET OUT
ON EXHIBIT "A".
 
* NOTE ALL PLATTS PRICING IS FOR THE DELIVERY MONTH AS PUBLISHED BY PLATTS
DURING THE PERIOD BEGINNING ON THE 26TH OF THE SECOND MONTH PROCEEDING THE
DELIVERY MONTH AND ENDING ON THE 25TH OF THE MONTH PRECEEDING THE DELIVERY MONTH
(CARRIED TO 4 DECIMAL PLACES).
 
6.  
PAYMENT: PAYMENT UNDER THIS CONTRACT SHALL BE MADE BY WIRE TRANSFER ON THE
TWENTIETH (20TH) CALENDAR DAY OF THE MONTH FOLLOWING THE MONTH OF DELIVERY LESS
APPLICABLE TAXES. IF THE PAYMENT DUE DATE FALLS ON A SATURDAY OR BANK HOLIDAY
(EXCEPT MONDAY), PAYMENT WILL BE MADE ON THE PRECEDING BUSINESS DAY. IF PAYMENT
DUE DATE FALLS ON A SUNDAY OR MONDAY HOLIDAY, PAYMENT WILL BE MADE ON THE
FOLLOWING BUSINESS DAY. PAYMENT SHOULD BE MADE TO BANK OF AMERICA, FOR THE
ACCOUNT OF PIONEER NATURAL RESOURCES USA, INC., ACCOUNT NO. XXXXXXXXXX, ABA NO.
XXXXXXXXX.

 
7.  
COMMENTS AND SPECIAL PROVISIONS: CONOCO'S GENERAL TERMS AND CONDITIONS TO APPLY.

 
APPROVED BY:
/s/ John t. mcwhorter
   
John t. mcwhorter
   
occidental energy marketing, inc.
       
APPROVED BY:
/s/ Hershal K. Wolfe
   
pioneer natural resources usa, inc.
   
Hershal K. Wolfe
   
Director of Marketing
 



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
OEMI'S Contract #0403-PNR-13603-P
Contract #
Allegro Contract #114658


 
Crude Type
 
Transporter
 
Start Date
 
Carrrier Lease ID #
 
EMOC RC
 
RPC
 
DO
 
Decimal
 
Old XOM Contract*
 
Operalor
 
Lease Name
 
OXY ALLEGO LEASE NAME
 
OXY Lease*
 
County
 
State
 
B/D
 
Lease Delta
WTI
 
Genesis Trks
 
03/01/2004
 
53898
 
56377
 
56377
 
75451
 
1 00000000
 
B015
 
PIONEER NATURAL RES USA, INC.
 
PRESTON SPRABERRYTR 1
 
PRESTON SPRABERRYTR 1
 
742055350001 PITS
 
Midland
 
TX
 
1
 
-0.60
WTI
 
Genesis Trks
 
03/01/2004
 
53399
 
55583
 
76617
 
75046
 
1,00000000
 
B015
 
PIONEER NATURAL RES USA. INC.
 
PRESTON SPRABERRY DEAN TR 19 A
 
PRESTON SPRBY DEAN TR 19 A
 
74205535019APITS
 
Midland
 
TX
 
38
 
-0.60
WTI
 
Genesis Trks
 
03/01/2004
 
52546
 
55583
 
68287
 
75068
 
1.00000000
 
B015
 
PIONEER NATURAL RES USA. INC.
 
PRESTON SPRABERRY DEAN TR 41
 
PRESTON SPRBY DEAN TR 41
 
74205535004tPITS
 
Midland
 
TX
 
3
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
291036
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC
 
PRESTON DEAN SPRABERRY UNIT TR 20B
 
PRESTON SPRABERRY UT
 
74205535020BPIPS
 
Midland
 
TX
 
7
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
841253
 
56377
 
65563
 
75450
 
1.00000000
 
B015
 
PIONEER NATURAL RES USA. INC.
 
PRESTON SPRABERRY UNIT PSUCB
 
PRESTON SPRABERRY UT PSU-C.B.
 
7420553500CBPIPS
 
Midland
 
TX
 
57
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200006
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 15
 
PRESTON SPRABERRY UT TR 15
 
742055350015PIPS
 
Midland
 
TX
 
34
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200007
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 16
 
PRESTON SPRABERRY UT TR 16
 
742055350016PIPS
 
Midland
 
TX
 
27
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
251054
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 28
 
PRESTON SPRABERRY UT TR 28
 
742055350028PIPS
 
Midland
 
TX
 
22
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200031
 
56377
 
60638
 
75453
 
1.00000000
 
B015
 
PIONEER NATURAL RES USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 32A
 
PRESTON SPRABERRY UT TR 32A
 
74205535032APIPS
 
Midland
 
TX
 
23
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200031
 
56377
 
60638
 
75453
 
1.00000000
 
B015
 
PIONEER NATURAL RES USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 3
 
PRESTON SPRABERRY UT TR 32A
 
74205535032APIPS
 
Midland
 
TX
 
6
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200003
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 11
 
PRESTON SPRABERRY UT TR 11
 
742055350011 PIPS
 
Midland
 
TX
 
33
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200004
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 12A
 
PRESTON SPRABERRY UT TR 12A
 
74205535012APIPS
 
Midland
 
TX
 
12
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200005
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC
 
PRESTON DEAN SPRABERRY UNIT TR 14
 
PRESTON SPRABERRY UT TR 14
 
742055350014PIPS
 
Midland
 
TX
 
32
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200008
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 17
 
PRESTON SPRABERRY UT TR 17
 
742055350017PIPS
 
Midland
 
TX
 
77
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200009
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 18
 
PRESTON SPRABERRY UT TR 18
 
742055350018PIPS
 
Midland
 
TX
 
50
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
251057
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 20
 
PRESTON SPRABERRY UT TR 20
 
742055350020PIPS
 
Midland
 
TX
 
25
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200011
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 21
 
PRESTON SPRABERRY UT TR 21
 
742055350021PIPS
 
Midland
 
TX
 
100
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200013
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 21B
 
PRESTON SPRABERRY UT TR 21B
 
74205535021BPIPS
 
Midland
 
TX
 
34
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200012
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 22
 
PRESTON SPRABERRY UT TR 22
 
742055350022PIPS
 
Midland
 
TX
 
14
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200014
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 23B
 
PRESTON SPRABERRY UT TR 23B
 
74205535023BPIPS
 
Midland
 
TX
 
21
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200015
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 24
 
PRESTON SPRABERRY UT TR 24
 
742055350024PIPS
 
Midland
 
TX
 
19
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200016
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 25
 
PRESTON SPRABERRY UT TR 25
 
742055350025PIPS
 
Midland
 
TX
 
47
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200017
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 26
 
PRESTON SPRABERRY UT TR 26
 
742055350026PIPS
 
Midland
 
TX
 
64
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200018
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 27
 
PRESTON SPRABERRY UT TR 27
 
742055350027PIPS
 
Midland
 
TX
 
15
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
251062
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 29
 
PRESTON SPRABERRY UT TR 29
 
742055350029PIPS
 
Midland
 
TX
 
48
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
251066
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 30
 
PRESTON SPRABERRY UT TR 30
 
742055350030PIPS
 
Midland
 
TX
 
33
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
251055
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 31
 
PRESTON SPRABERRY UT TR 31
 
742055350031PIPS
 
Midland
 
TX
 
38
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
845316
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 31B
 
PRESTON SPRABERRY UT TR 31B
 
74205535031BPIPS
 
Midland
 
TX
 
39
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200019
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 33
 
PRESTON SPRABERRY UT TR 33
 
742055350033PIPS
 
Midland
 
TX
 
9t
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200020
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 33B
 
PRESTON SPRABERRY UT TR 33B
 
74205535033BPIPS
 
Midland
 
TX
 
28
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200021
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 34
 
PRESTON SPRABERRY UT TR 34
 
742055350034PIPS
 
Midland
 
TX
 
40
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200022
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 34A
 
PRESTON SPRABERRY UT TR 34A
 
74205535034APIPS
 
Midland
 
TX
 
79
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200023
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 34B
 
PRESTON SPRABERRY UT TR 34B
 
74205535034BPIPS
 
Midland
 
TX
 
11
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
845753
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 37-10
 
PRESTON SPRABERRY UT TR 37A
 
74205535037APIPS
 
Midland
 
TX
 
8
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
251045
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 38
 
PRESTON SPRABERRY UT TR 38
 
742055350038PIPS
 
Midland
 
TX
 
31
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
251046
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 39
 
PRESTON SPRABERRY UT TR 39
 
742055350039PIPS
 
Midland
 
TX
 
83
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
251053
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 40
 
PRESTON SPRABERRY UT TR 40
 
742055350040PIPS
 
Midland
 
TX
 
56
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
845755
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 40B
 
PRESTON SPRABERRY UT TR 40B
 
74205535040BPIPS
 
Midland
 
TX
 
7
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
251056
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 41
 
PRESTON SPRABERRY UT TR 41
 
742055350041PIPS
 
Midland
 
TX
 
248
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
251043
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 42
 
PRESTON SPRABERRY UT TR 42
 
7420553500034PIPS
 
Midland
 
TX
 
34
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200024
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 43A
 
PRESTON SPRABERRY UT TR 43A
 
74205535043APIPS
 
Midland
 
TX
 
64
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200026
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 44
 
PRESTON SPRABERRY UT TR 44
 
742055350044PIPS
 
Midland
 
TX
 
24
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200027
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 44 B
 
PRESTON SPRABERRY UT TR 44 B
 
74205535044BPIPS
 
Midland
 
TX
 
7
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200028
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 45
 
PRESTON SPRABERRY UT TR 45A
 
74205535045APIPS
 
Midland
 
TX
 
42
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200029
 
55583
 
55583
 
75045
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON DEAN SPRABERRY UNIT TR 45B
 
PRESTON SPRABERRY UT TR 45B
 
74205535045BPIPS
 
Midland
 
TX
 
13
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200030
 
56377
 
60838
 
75454
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA, INC.
 
PRESTON DEAN SPRABERRY UNIT TR 4 (46A)
 
PRESTON SPRABERRY UT TR 46A
 
74205535046APIPS
 
Midland
 
TX
 
9
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
200002
 
56377
 
60837
 
75452
 
1.00000000
 
B015
 
PIONEER NATURAL RES. USA. INC.
 
PRESTON SPRABERRY UNIT TR 7
 
PRESTON SPRABERRY UT-7
 
742055350007PIPS
 
Midland
 
TX
 
4
 
-0.60
WTI
 
Trojan PI
 
03/01/2004
 
298808
 
55583
 
55583
 
75045
 
1 00000000
 
B015
 
PIONEER NATURAL RES USA. INC.
 
PRESTON DEAN SPBY UNIT TR 37B
 
TXL -M- PRESTON SPBY UT 298808
 
74205535037BPIPS
 
Midland
 
TX
 
18
 
-0.60
                                                             1816    

 
 
 

--------------------------------------------------------------------------------

 
 
Occidental Energy Marketing, Inc.
 
5 Greenway Plaza, Suite 110, Houston, Texas 77046-0521
 
A subsidiary of Occidental Petroleum Corporation
 
P. O. Box 27570, Houston, Texas 77227-7570
     
Phone 713.215.7000




CRUDE OIL CONTRACT AMENDMENT No. 3
 
VIA FAX:
 
TO: 
Pioneer Natural Resources USA, Inc.

Attn: Contract Management Services
Fax: (972)969-3574
Trader: Deb Stewart


FROM: 
Occidental Energy Marketing, Inc.

Trader: Marc Abbott


RE: 
Occidental Contract # 0403-PNR-13606-P
Amendment #3

 
This Amendment Number 3 to the Crude Oil Contract between Occidental Energy
Marketing, Inc. ("OEMI") and Pioneer Natural Resources USA, Inc.
("Counterparty") dated March, 2004 (the "Contract") is entered into as of
December 16, 2009.
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and agreed, the Parties agree that the Contract is hereby
amended effective December 1, 2009 as set forth below.


Delete the Arthur Judkins A lease from the contract and Exhibit "A" due to this
lease being commingled into the Judkins H 1, 2 lease.
 
 
All other terms of the agreement are unchanged.
 
 
Agreed to and approved by:
OEMI
 
 
/s/ Marc Abbott
Marc Abbott
Manager, Crude Oil Acquisitions
 

Agreed to and approved by:
Pioneer Natural Resources USA, Inc.
 


/s/ Hershal K. Wolfe
Hershal K. Wolfe
Vice President Marketing


 
12/16/2009

 
 

--------------------------------------------------------------------------------

 
 
Allegro Contract*     19307


Crude Type
Transporter
Start Date
Carrier Lease ID*
EMOC RC
RPC
do
Decimal
Old XOM Contract #
Operator
Lease Name
OXY ALLEOO LEASE NAME
OXY Lease #
County
State
BVD
Location
WTI
Genesis Trks
03/01/2004
53261
58525
58525
76928
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
CARLETON B
CARLETON B
742054790000PITS
Upton
TX
4
0.60
WTI
Genesis Trks
03/01/2004
57041
56151
58151
75194
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
CARUSS JUDKINS
CARLISS JUDKINS
742054800000PITS
Midland
TX
16
0.60
WTI
Genesis Trks
03/01/2004
57050
56129
56129
75184
1.00000000
B008D
POINEER NATURAL RES. USA, INC.
E E EILAND B
E E EILAND B
742054950000PITS
Midland
TX
4
0.60
WTI
Genesis Trks
03/01/2004
50703
55564
68208
75088
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
GERMANIA DEAN TR 1
GERMANIA TRACT 1
742054990001PITS
Midland
TX
132
0.60
WTI
Genesis Trks
03/01/2004
58537
55584
68208
75088
0.44733000
B008D
PIONEER NATURAL RES. USA, INC.
GERMANIA UNIT TR 113
GERMANIA UT TR 113
742055000000PITS
Midland
TX
95
0.60
WTI
Genesis Trks
03/01/2004
57045
63359
67195
78066
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
GERMANIA-SPRABERRY UT TR 1
GERMANIA UT TR 113
742055000000RTS
Midland
TX
35
0.60
WTI
Genesis Trks
03/01/2004
57045
63359
87222
78067
0.13455600
B008D
PIONEER NATURAL. RES. USA, INC.
GERMANIA-SPRABERRY UT TR 2
GERMANIA UT TR 113
742055000000PITS
Midland
TX
10
0.60
WTI
Genesis Trks
03/01/2004
57045
63359
67223
78068
0.23009200
B008D
PIONEER NATURAL RES. USA, INC.
GERMANIA-SPRABERRY UT TR 3
GERMANIA UT TR 113
742055000000PITS
Midland
TX
18
0.60
WTI
Genesis Trks
03/01/2004
57045
63359
67225
78069
0.12876100
B008D
PIONEER NATURAL RES. USA, INC.
GERMANIA-SPRABERRY UT TR 4
GERMANIA UT TR 113
742055000000PITS
Midland
TX
10
0.60
WTI
Genesis Trks
03/01/2004
57045
63359
87227
78070
0.03764500
B008D
PIONEER NATURAL RES. USA, INC.
GERMANIA-SPRABERRY UT TR 5
GERMANIA UT TR 113
742055000000PITS
Midland
TX
3
0.60
WTI
Genesis Trks
03/01/2004
57045
63359
67228
78071
0.02161600
B008D
PIONEER NATURAL RES. USA, INC.
GERMANIA-SPRABERRY UT TR 6
GERMANIA UT TR 113
742055000000PITS
Midland
TX
1
0.60
WTI
Genesis Trks
03/01/2004
50499
56033
56033
75148
1 00000000
B008D
PIONEER NATURAL RES. USA, INC.
JUDKINS H 1,2
JUDWNS H 1,2
742055130000PITS
Midland
TX
11
0.60
WTI
Genesis Trks
03/01/2004
53259
59466
61707
76895E
1,00000000
B008D
RONEER NATURAL RES. USA. INC.
MOBIL NEAL 34
MOBIL NEAL 34
742055210000PITS
Upton
TX
4
0.60
WTI
Genesis Trks
03/01/2004
 
52571
52571
73911
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
NAIL T
NAILT
742055250000PITS
Martin
TX
4
0.60
WTI
Genesis Trks
03/01/2004
53260
59466
61709
768B5F
1 00000000
B008D
PIONEER NATURAL RES. USA, INC.
NEAL 34
NEAL 34
742055260000PITS
Upton
TX
1
0.60
WTI
Genesis Trks
03/01/2004
57044
56378
56378
75455
1 00000000
B008D
PIONEER NATURAL RES. USA, INC.
O�DANIEL COMMINGLED
ODAN1EL COMMINGLED
742055330000PITS
Midland
TX
96
0.60
WTI
Genesis Trks
03/01/2004
57670
56102
56102
75178
1 00000000
B008D
PIONEER NATURAL RES. USA, INC.
SNOW DEN A 1-5
SNOW DEN A 1-5
742055450000PITS
Midland
TX
42
0.60
WTI
Genesis Trks
03/01/2004
57051
76253
76253
52840
1 00000000
B008D
PIONEER NATURAL RES. USA, INC.
WALTON JUDKINS B
WALTON JUDWNS B
742055550000PITS
Midland
TX
3
0.60
WTI
TEPPCO PI
03/01/2004
 
56063
56063
75161
100000000
B008D
PIONEER NATURAL RES. USA, INC.
DL HUTT SEC 26
DL HUTT SEC 26
742054860000PIPS
Midland
TX
17
0.60
WTI
TEPPC Pl
03/01/2004
 
61387
61387
75182
1.00000000
B008D
RONEER NATURAL RES. USA, INC
DL HUTT SEC 28
DL HUTT SEC 28
742054870000PIPS
Midland
TX
7
0 60
WTI
TEPPCO PI
03/01/2004
 
56147
56147
75192
1.06000000
B008D
PIONEER NATURAL RES. USA, INC
JADEE
JADEE
742055100000PIPS
Midland
TX
5
0.60
WTI
Centurion PI
03/01/2004
295904
56148
56148
75193
1.00000000
B008D
PIONEER NATURAL RES. USA. INC.
ARTHUR JUDKINS
ARTHUR JUDWNS
742054720000PIPS
Midland
TX
17
0.60
WTI
Centurion PI
03/01/2004
294202
26329
26329
75189
1.00000000
B008D
RONEER NATURAL RES. USA. INC.
BESSIE FREEMAN
BESSIE FREEMAN
742054730000PIPS
Midland
TX
8
0.60
WTI
Centurion PI
03/01/2004
251029
29496
29496
75042
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
FREEMAN A
FREEMAN A
742054980000PIPS
Midland
TX
19
0.60
WTI
Centurion PI
03/01/2004
845114
56379
60637
75456
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
MIDWFF DEAN UNIT TR 17
MIDKIFF DEAN UT TR17
742055190017PIPS
Midland
TX
18
0.60
WTI
Centurion PI
03/01/2004
645102
56379
60631
75467
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
MIDWFF DEAN UNIT TR 23
MIDKIFF DEAN UT TR 23
742055190023PIPS
Midland
TX
19
0.60
WTI
Centurion PI
03/01/2004
845131
56379
60636
75460
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
MIDWFF DEAN UNIT TR 24
MIDKIFF DEAN UT TR 24
742055190024PIPS
Midland
TX
19
0.60
WTI
Centurion PI
03/01/2004
845101
56379
50630
75468
1.00000000
B008D
RONEER NATURAL RES. USA. INC.
MIDWFF DEAN UNIT TR 25
MIDKIFF DEAN UT TR 25
742055190025PIPS
Midland
TX
19
0.60
WTI
Centurion Pt
03/01/2004
845112
56379
60634
75461
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
MIDWFF DEAN UNIT TR 32
MIDKIFF DEAN UT TR 32
742055190032PIPS
Midland
TX
31
0.60
WTI
Centurion PI
03/01/2004
845126
56379
60633
75462
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
MIDKIFF DEAN UNIT TR 33
MIDKIFF DEAN UT TR33
742055190033PIPS
Midland
TX
7
0.60
WTI
Centurion PI
03/01/2004
845127
56379
60632
75463
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
MIDWFF DEAN UNIT TR 34
MIDKIFF DEAN UT TR 34
742055190034PIPS
Midland
TX
16
0.60
WTI
Centurion PI
03/01/2004
845118
56379
60635
75457
1.00000000
B008D
RONEER NATURAL RES. USA. INC.
MIDKIFF DEAN UNIT TR 16
MIDKIFF DEAN UT TR 18
742055190018PIPS
Midland
TX
20
0.60
WTI
Centurion PI
03/01/2004
297203
63385
67972
78065
0.73567300
B008D
PIONEER NATURAL RES. USA, INC.
MIDKIFF UNIT
MIDKIFF UT
742055190000PIPS
Midland
TX
492
0.60
WTI
Centurion PI
03/01/2004
298512
56040
56040
75207
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SAM R PRESTON SECTION 31
PRESTON SPRABERRY UT TR 396
742055410398PIPS
Midland
TX
20
0.60
WTI
Centurion R
03/01/2004
298115
56205
56205
75203
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SAM R PRESTON SECTION 41
PRESTON SPRABERRY UT TR 42 6
74205539042BPIPS
Midland
TX
44
0.60
WTI
Centurion PI
03/01/2004
200025
56210
56210
75206
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SAM R PRESTON SECTION 42
PRESTON SPRABERRY UT TR 436
742055350438PIPS
Midland
TX
31
0.60
WTI
Centurion PI
03/01/2004
292011
56110
56110
75180
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
PRESTON SPRABERRY UNIT TR 41B DT BOWLES
PRESTON SPRBY UT TR41B DT BOWLES
742055390418PIPS
Midland
TX
114
0.60
WTI
Centurion PI
03/01/2004
298114
56193
56193
75202
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SAM R PRESTON SECTION 32
PRESTON, SAM R. TR 38B
742055380388PIPS
Midland
TX
37
0.60
WTI
Centurion PI
03/01/2004
298607
56045
56045
75206
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
LOUISE SHACKELFORD OIL
SHACKELFORD COMMINGLE
742055170000PIPS
Midland
TX
39
0.60
WTI
Centurion PI
03/01/2004
295905
55586
55566
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 14B
SHACKELFORO SPRABERRY UT
742055420000PIPS
Midland
TX
6
0.60
WTI
Centurion PI
03/01/2004
251076
55586
55586
75091
1.00000000
B008D
RONEER NATURAL RES USA, INC.
SHACKELFORD SPRABERRY UNIT TR 1
SHACKELFORO SPRABERRY UT TR 1
742055420001PIPS
Midland
TX
356
0.60
WTI
Centurion PI
03/01/2004
845005
55586
55586
79081
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 13
SHACKELFORO SPRABERRY UT TR 13
742055420013PIPS
Midland
TX
45
060
WTI
Centurion PI
03/01/2004
545104
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 14
SHACKELFORO SPRABERRY UT TR 14
742055420014PIPS
Midland
TX
26
0.60
WTI
Centurion PI
03/01/2004
645153
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 15
SHACKELFORD SPRABERRY UT TR 15
742055420015PIPS
Midland
TX
20
0.60
WTI
Centurion PI
03/01/2004
845167
55586
55590
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 17C
SHACKELFORD SPRABERRY UT TR 17C
74205542017CPIPS
Midland
TX
24
0.60
WTI
Centurion PI
03/01/2004
645110
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 18
SHACKELFORD SPRABERRY UT TR 18
742055420018PIPS
Midland
TX
32
0.60
WTI
Centurion PI
03/01/2004
845094
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 24E
SHACKELFORO SPRABERRY UT TR 24E
74205542024EPIPS
Midland
TX
58
0.60
WTI
Centurion PI
03/01/2004
845248
55586
55586
75091
1.00000000
B008D
RONEER NATURAL RES, USA, INC.
SHACKELFORD SPRABERRY UNIT TR 24F
SHACKELFORO SPRABERRY UTTR24F
74205542024FPIPS
Midland
TX
48
0.60
WTI
Centurion PI
03/01/2004
845152
55586
55566
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 28
SHACKELFORD SPRABERRY UT TR 28
742055420028PIPS
Midland
TX
17
0.60
WTI
Centurion PI
03/01/2004
845271
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 29A
SHACKELFORD SPRABERRY UT TR 29
742055420029PIPS
Midland
TX
8
0.60
WTI
Centurion PI
03/01/2004
251073
55586
55596
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 3
SHACKELFORD SPRABERRY UT TR 3
742055420003PIPS
Midland
TX
93
0.60
WTI
Centurion PI
03/01/2004
645185
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 30A
SHACKELFORD SPRABERRY UT TR 30
742056420030PIPS
Midland
TX
11
0.60
WTI
Centurion PI
03/01/2004
645154
55586
55586
75091
1.00000000
B008D
RONEER NATURAL RES USA, INC
SHACKELFORD SPRABERRY UNIT TR 32
SHACKELFORD SPRABERRY UT TR 32
742055420032PIPS
Midland
TX
31
0.60
WTI
Centurion PI
03/01/2004
845008
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.,
SHACKELFORD SPRABERRY UNIT TR 33
SHACKELFORD SPRABERRY UT TR 33
742055420033PIPS
Midland
TX
28
0.60
WTI
Centurion PI
03/01/2004
645158
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 34
SHACKELFORO SPRABERRY UT TR 34
742055420034PIPS
Midland
TX
21
0.60
WTI
Centurion PI
03/01/2004
645100
55566
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.,
SHACKELFORD SPRABERRY UNIT TR 35
SHACKELFORO SPRABERRY UT TR 35
742055420035PIPS
Midland
TX
30
0.60
WTI
Centurion PI
03/01/2004
845630
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 36
SHACKELFORO SPRABERRY UT TR 38
742055420036PIPS
Midland
TX
56
0 60
WTI
Centurion PI
03/01/2004
645107
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES, USA, INC
SHACKELFORD SPRABERRY UNIT TR 42
SHACKELFORD SPRABERRY UT TR 42
742055420O42PIPS
Midland
TX
23
060
WTI
Centurion PI
03/01/2004
645012
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES, USA, INC
SHACKELFORD SPRABERRY UNIT TR 43
SHACKELFORD SPRABERRY UT TR 43
742055420043PIPS
Midland
TX
42
0.60
WTI
Centurion PI
03/01/2004
845637
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 44
SHACKELFORD SPRABERRY UT TR 44
742055420044PIPS
Midland
TX
11
0.60
WTI
Centurion PI
03/01/2004
645636
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 44B
SHACKELFORD SPRABERRY UT TR 448
74205542044BPIPS
Midland
TX
9
0.60
WTI
Centurion PI
03/01/2004
845639
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC,
SHACKELFORD SPRABERRY UNIT TR 45
SHACKELFORD SPRABERRY UTTR45
742055420045PIPS
Midland
TX
8
0.60
WTI
Centurion PI
03/01/2004
845640
55588
55588
75091
1.00000000
B008D
RONEER NATURAL RES USA, INC
SHACKELFORD SPRABERRY UNIT TR 46
SHACKELFORD SPRABERRY UT TR 46
742055420046PIPS
Midland
TX
14
0.60
WTI
Centurion PI
03/01/2004
845655
55588
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.,
SHACKELFORD SPRABERRY UNIT TR 48A
SHACKELFORD SPRABERRY UT TR 48A
74205542048APIPS
Midland
TX
36
0.60
WTI
Centurion PI
03/01/2004
845215
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 50B
SHACKELFORD SPRABERRY UT TR 50B
74205542050BPIPS
Midland
TX
49
0.60
WTI
Centurion PI
03/01/2004
845140
55586
55566
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 54
SHACKELFORD SPRABERRY UT TR 54
742055420054PIPS
Midland
TX
11
0.60
WTI
Centurion PI
03/01/2004
645144
55588
55566
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 57
SHACKELFORO SPRABERRY UT TR 57
742055420057PIPS
Midland
TX
12
0 60
WTI
Centurion PI
03/01/2004
845103
55586
55588
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 61
SHACKELFORD SPRABERRY UT TR 61
742055420061PIPS
Midland
TX
55
0.60
WTI
Centurion PI
03/01/2004
645017
55566
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 62
SHACKELFORD SPRABERRY UT TR 62
742055420062PIPS
Midland
TX
52
0.60
WTI
Centurion PI
03/01/2004
298651
55586
55615
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 62B
SHACKELFORO SPRABERRY LIT TR 626
74205542062BPIPS
Midland
TX
32
0.60
WTI
Centurion PI
03/01/2004
645227
55566
55566
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 63A
SHACKELFORO SPRABERRY UT TR 63A
74205542063APIPS
Midland
TX
10
0.60
WTI
Centurion PI
03/01/2004
845105
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 64
SHACKELFORO SPRABERRY UT TR 64
742055420064PIPS
Midland
TX
16
0.60
WTI
Centurion PI
03/01/2004
845106
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORO SPRABERRY UNIT TR 65
SHACKELFORD SPRABERRY UT TR 65
742055420065PIPS
Midland
TX
23
0.60
wti
Centurion PI
03/01/2004
845222
55586
55566
75091
1.00000000
B008D
RONEER NATURAL RES, USA, INC
SHACKELFORD SPRABERRY UNIT TR 68
SHACKELFORD SPRABERRY UT TR 68
742055420068PIPS
Midland
TX
29
0.60
WTI
Centurion PI
03/01/2004
645228
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES USA, INC.
SHACKELFORD SPRABERRY UNIT TR 70A
SHACKELFORD SPRABERRY UT TR 70A
74205542070APIPS
Midland
TX
37
0.60
WTI
Centurion PI
03/01/2004
845281
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 71A
SHACKELFORD SPRABERRY UT TR 71A
74205542071APIPS
Midland
TX
26
0.60
WTI
Centurion PI
03/01/2004
 
55594
55594
75549
1.00000000
B008D
PIONEER NATURAL RES. USA, INC,
SNOW DEN A-6
SNOW DEN A-6
742058300000PIPS
Midland
TX
1
0.60
                             
2896
 



 
 

--------------------------------------------------------------------------------

 
 

 
 
  5 Greenway Plaza, Suite 110, Houston, Texas 77046-0521  
Occidental Energy Marketing, Inc.
 
P. O. Box 27570, Houston, Texas 77227-7570
  A subsidiary of Occidental Petroleum Corporation  
Phone 713.215.7000





VIA FAX: 972-969-3574
 
TO: DEB STEWART - PIONEER NATURAL RESOURCES USA, INC. - PHONE 972-969-3855
FROM: MARK HAFNER - OCCIDENTAL ENERGY MARKETING, INC. - PHONE 432-685-5884


REFERENCE:
OCCIDENTAL CONTRACT NUMBER: 0403-PNR-13606-P

PIONEER NATURAL RESOURCES USA, INC. CONTRACT NUMBER:


THIS FAX CONFIRMS THE AGREEMENT BETWEEN DEB STEWART OF PIONEER NATURAL RESOURCES
USA, INC. AND MARK HAFNER OF OCCIDENTAL ENERGY MARKETING, INC. ON FEBRUARY 1,
2004. THE FOLLOWING DETAILS ARE OCCIDENTAL'S UNDERSTANDING:


SELLER: 
PIONEER NATURAL RESOURCES USA, INC. ("PIONEER")

BUYER: 
OCCIDENTAL ENERGY MARKETING, INC. ("OCCIDENTAL")



1.
VOLUME:   APPROXIMATELY 2,912 BARRELS PER DAY EXACT VOLUME EQUAL TO THE
PRODUCTION FROM THE LEASES ON ATTACHED EXHIBIT "A"



2.
QUALITY/GRADE:   WEST TEXAS INTERMEDIATE



3.
DELIVERY POINT:   TITLE AND RISK OF LOSS SHALL PASS FROM PIONEER TO OCCIDENTAL
AS THE CRUDE OIL ENTERS THE FACILITIES OF TROJAN PIPELINE AND TEPPCO PIPELINE
AND OCCIDENTAL'S DESIGNATED TRUCKER.



4.
TERM:   MARCH  1  - 31, 2004 AND CONTINUING MONTH TO MONTH THEREAFTER SUBJECT TO
A 30 DAY ADVANCE WRITTEN NOTICE OF CANCELLATION BY EITHER PARTY.



5.
PRICE:   KOCH PETROLEUM GROUP L.P. MONTHLY EDQ POSTED PRICE FOR WEST TEXAS/NEW
MEXICO INTERMEDIATE DEEMED 40.0 DEGREES FOR THE MONTH OF DELIVERY, PLUS THE
AVERAGE OF THE *PLATTS DAILY ASSESSMENTS OF WTI-P PLUS LESS THE DIFFERENCE
BETWEEN (PLATTS WTI-CUSHING LESS PLATTS WTI-MIDLAND) PLUS DELTA SET OUT ON
EXHIBIT "A".



*NOTE ALL PLATTS PRICING IS FOR THE DELIVERY MONTH AS PUBLISHED BY PLATTS DURING
THE PERIOD BEGINNING ON THE 26TH OF THE SECOND MONTH PRECEEDING THE DELIVERY
MONTH AND ENDING ON THE 25TH OF THE MONTH PRECEEDING THE DELIVERY MONTH.


6.
PAYMENT:      PAYMENT UNDER THIS CONTRACT SHALL BE MADE BY WIRE TRANSFER ON THE
TWENTIETH (20TH) CALENDAR DAY OF THE MONTH FOLLOWING THE MONTH OF DELIVERY LESS
APPLICABLE TAXES. IF THE PAYMENT DUE DATE FALLS ON A SATURDAY OR BANK HOLIDAY
(EXCEPT MONDAY), PAYMENT WILL BE MADE ON THE PRECEDING BUSINESS DAY. IF PAYMENT
DUE DATE FALLS ON A SUNDAY OR MONDAY HOLIDAY, PAYMENT WILL BE MADE ON THE
FOLLOWING BUSINESS DAY. PAYMENT SHOULD BE MADE TO BANK OF AMERICA, FOR THE
ACCOUNT OF PIONEER NATURAL RESOURCES USA, INC., ACCOUNT NO. XXXXXXXXXX, ABA NO.
XXXXXXXXX.

 
7.
COMMENTS AND SPECIAL PROVISIONS:   CONOCO'S GENERAL TERMS AND CONDITIONS TO
APPLY.

 
 

APPROVED BY:   /s/ John T. McWhorter       JOHN T. MCWHORTER       OCCIDENTAL
ENERGY MARKETING, INC.           APPROVED BY:  
/s/ Hershal K. Wolfe
     
PIONEER NATURAL RESOURCES USA, INC.
Hershal K. Wolfe
      Director of Marketing

 

--------------------------------------------------------------------------------


 
EXHIBIT "A"
OEMI'S Contract #0403-PNR-13606-P
Contracts #
Allegro Contract #114660
 
Crude Type
Transporter
Start Date
Carrier Lease ID*
EMOC RC
RPC
DO
Decimal
Old XOM Contract #
Operator
Lease Name
OXY ALLEOO LEASE NAME
OXY Lease #
County
State
BVD
Lease Delta
WTI
Genesis Trks
03/01/2004
57043
56154
56154
75195
1 00000000
B008D
PIONEER NATURAL RES. USA, INC.
ARTHUR JUDKINS A
ARTHUR JUDKINS A
74205472A000PITS
Midland
TX
7
-0.60
WTI
Genesis Trks
03/01/2004
53261
58525
59525
76928
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
CARLETON B
CARLETON B
742054790000PITS
Upton
TX
4
-0.60
WTI
Genesis Trks
03/01/2004
57041
56151
58151
75194
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
CARLISS JUDKINS
CARLISS JUDKINS
742054800000PITS
Midland
TX
16
-0.60
WTI
Genesis Trks
03/01/2004
57050
56129
56129
75184
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
E E EILAND B
E E EILAND B
742054950000PITS
Midland
TX
4
-0.60
WTI
Genesis Trks
03/01/2004
50703
55584
68208
75088
1 00000000
B008D
PIONEER NATURAL RES. USA, INC.
GERMANIA DEAN TR 1
GERMANIA TRACT 1
742054990001PITS
Midland
TX
132
-0.60
WTI
Genesis Trks
03/01/2004
58537
55584
68208
75068
044733000
B008D
PIONEER NATURAL RES. USA, INC.
GERMANIA UNIT TR 113
GERMANIA UT TR 113
742055000000PITS
Midland
TX
95
-0.60
WTI
Genesis Trks
03/01/2004
57045
63359
67195
78066
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
GERMANIA-SPRABERRY UT TR 1
GERMANIA UT TR 113
742055000000PITS
Midland
TX
35
-0.60
WTI
Genesis Trks
03/01/2004
57045
63359
57222
79067
0.13455600
B008D
PIONEER NATURAL RES. USA, INC.
GERMANIA-SPRABERRY UT TR 2
GERMANIA UT TR 113
742055000000PITS
Midland
TX
10
-0.60
WTI
Genesis Trks
03/01/2004
57045
63359
67223
78068
0.23009200
B008D
PIONEER NATURAL RES. USA, INC.
GERMANIA-SPRABERRY UT TR 3
GERMANIA UT TR 113
742055000000PITS
Midland
TX
18
-0.60
WTI
Genesis Trks
03/01/2004
57045
63359
87225
78069
0 12876100
B008D
PIONEER NATURAL RES. USA, INC.
GERMANIA-SPRA8ERRY UT TR 4
GERMANIA UT TR 113
742055000000PITS
Midland
TX
10
-0.60
WTI
Genesis Trks
03/01/2004
57045
63359
67227
78070
0 03764500
B008D
PIONEER NATURAL RES. USA, INC.
GERMANIA-SPRABERRY UT TR 5
GERMANIA UT TR 113
742055000000PITS
Midland
TX
3
-0.60
WTI
Genesis Trks
03/01/2004
57045
63359
67228
79071
002161600
B008D
PIONEER NATURAL RES. USA, INC.
GERMAN IA-SPRA8ERRY UT TR 6
GERMANIA UT TR 113
742055000000 PITS
Midland
TX
1
-0.60
WTI
Genesis Trks
03/01/2004
57671
55636
55636
75729
1 00000000
B008D
PIONEER NATURAL RES. USA, INC.
JOHN SNOWDEN
JOHN SNOWDEN
742055110000PITS
Midland
TX
9
-0.60
WTI
Genesis Trks
03/01/2004
50499
56033
56033
75148
1 00000000
B008D
PIONEER NATURAL RES. USA, INC.
JUDKINS H 1, 2
JUDKINS H 1,2
742055130000 PITS
Midland
TX
11
-0.60
WTI
Genesis Trks
03/01/2004
53259
59466
61707
76895E
1 00000000
B008D
PIONEER NATURAL RES. USA, INC.
MOBIL NEAL 34
MOBIL NEAL 34
742055210000PITS
Upton
TX
4
-0.60
WTI
Genesis Trks
03/01/2004
 
52571
52571
73911
1.00000000
E006D
PIONEER NATURAL RES. USA, INC.
MAILT
NAIL t
742055250000PITS
Martin
TX
4
-0.60
WTI
Genesis Trks
03/01/2004
53260
59466
81709
76895F
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
NEAL 34
NEAL 34
742055260000PTTS
Upton
TX
1
-0 60
WTI
Genesis Trks
03/01/2004
57044
56378
56378
75455
1 00000000
B0080
PIONEER NATURAL RES. USA, INC.
0-DANIEL COMMINGLED
OOAMIEL COMMINGLED
742055330000PITS
Midland
TX
96
-0.60
WTI
Genesis Trks
03/01/2004
57670
56102
56102
75178
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SNOW DEN A 1-5
SNOW DEN A 1-5
742055450000PITS
Midland
TX
42
-0.60
WTI
Genesis Trks
03/01/2004
57051
76253
76253
52840
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
WALTON JUDKINS B
WALTON JUDKINS B
742055550000PITS
Midland
TX
3
-0.60
WTI
TEPPCO PI
03/01/2004
 
56063
56063
75161
1 00000000
B008D
PIONEER NATURAL RES. USA, INC.
D L HUTT SEC 26
D L HUTT SEC 26
742054860000PIPS
Midland
TX
17
-0 60
WTI
TEPPCO PI
03/01/2004
 
81387
81387
75182
1 00000000
B008D
PIONEER NATURAL RES. USA, INC.
D L HUTT SEC 28
D L HUTT SEC 28
742054670000PIPS
Midland
TX
7
-0 60
WTI
TEPPCO PI
03/01/2004
 
56147
56147
75192
100000000
B008D
PIONEER NATURAL RES. USA, INC.
JADEE
JADEE
742055100000PIPS
Midland
TX
5
-0.60
WTI
Trojan PI
03/01/2004
295904
56146
56148
75193
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
ARTHUR JUDKINS
ARTHUR JUDKINS
742054720000PIPS
Midland
TX
17
-0.60
WTI
Trojan PI
03/01/2004
294202
26329
26329
75189
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
BESSIE FREEMAN
BESSIE FREEMAN
742054730000PIPS
Midland
TX
8
-0.60
WTI
Trojan PI
03/01/2004
251029
2S496
29496
75042
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
FREEMAN A
FREEMAN A
742054980000PIPS
Midland
TX
19
-0.60
WTI
Trojan PI
03/01/2004
845114
56379
60637
75458
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
MIDKIFF DEAN UNIT TR 17
MIDKIFF DEAN UT TR 17
742055190017PIPS
Midland
TX
18
-0 60
WTI
Trojan PI
03/01/2004
B45102
56379
60631
75467
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
MIDKJFF DEAN UNIT TR 23
MIDKIFF DEAN UT TR 23
742055190023PIPS
Midland
TX
19
-0.60
WTI
Trojan PI
03/01/2004
845131
56379
60636
75460
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
MIDKIFF DEAN UNIT TR 24
MIDKIFF DEAN UT TR 24
742055190024PIPS
Midland
TX
19
-0.60
WTI
Trojan PI
03/01/2004
845101
56379
60630
75466
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
MIDKIFF DEAN UNIT TR 25
MIDKIFF DEAN UT TR 25
742055190025PIPS
Midland
TX
19
-0.60
WTI
Trojan PI
03/01/2004
845112
56379
60634
75461
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
MIDKIFF DEAN UNIT TR 32
MIDKIFF DEAN UT TR 32
742055190032PIPS
Midland
TX
31
-0.60
WTI
Trojan PI
03/01/2004
845126
56379
60633
75462
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
MIDKIFF DEAN UNIT TR 33
MIDKIFF DEAN UT TR 33
742055190033PIPS
Midland
TX
7
-0.60
WTI
Trojan PI
03/01/2004
845127
56379
60632
75463
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
MIDKIFF DEAN UNIT TR 34
MIDKIFF DEAN UT TR 34
742055190034PIPS
Midland
TX
16
-0.60
WTI
Trojan PI
03/01/2004
845118
56379
60635
75457
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
MIDKIFF DEAN UNIT TR 18
MIDKIFF DEAN UT TR 18
742055190018P1PS
Midland
TX
20
-0.60
WTI
Trojan PI
03/01/2004
297203
63385
67972
78065
0.73567300
B008D
PIONEER NATURAL RES. USA, INC.
MIDKIFF UNIT
MIDKIFF UT
742055190000PIPS
Midland
TX
492
-0.60
WTI
Trojan PI
03/01/2004
298512
56040
56040
75207
1.00000000
B008D
PIONEER NATURAL RES. USA. IMC.
SAM r PRESTON SECTION 31
PRESTON SPRABERRY UT TR 386
74205541039BPIPS
Midland
TX
20
-0.60
WTI
Trojan R
03/01/2004
298115
56205
56205
75203
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SAM r PRESTON SECTION 41
PRESTON SPRABERRY UT TR 42 B
74205539042BPIPS
Midland
TX
44
-0.60
WTI
Trojan PI
03/01/2004
200025
56210
56210
75206
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SAM r PRESTON SECTION 42
PRESTON SPRABERRY UT TR 43B
74205535043BPIPS
Midland
TX
31
-0.60
WTI
Trojan R
03/01/2004
292011
56110
56110
75180
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
PRESTON SPRABERRY UNIT TR41B DT BOWLES
PRESTON SPRBY UT TR41B.DT BOWLES
74205539041BPIPS
Midland
TX
114
-0.60
WTI
Trojan R
03/01/2004
298114
56193
56193
75202
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SAM r PRESTON SECTION 32
PRESTON, SAM R. TR 388
74205538038BPIPS
Midland
TX
37
-0 60
WTI
Trojan PI
03/01/2004
298607
56045
56045
75208
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
LOUISE SHACKELFORD OIL
SHACKELFORD COMMINGLE
742055170000PIPS
Midland
TX
39
-0.60
WTI
Trojan PI
03/01/2004
295905
55566
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.,
SHACKELFORD SPRABERRY UNIT TR 14B
SHACKELFORD SPRABERRY UT
742055420000PIPS
Midland
TX
6
-0.60
WTI
Trojan PI
03/01/2004
251076
55586
55586
75091
1.00000000
B008D
RONEER NATURAL RES. USA. INC
SHACKELFORD SPRABERRY UNIT TR 1
SHACKELFORD SPRABERRY UT TR 1
742055420001PIPS
Midland
TX
356
-0.60
WTI
Trojan PI
03/01/2004
845005
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 13
SHACKELFORD SPRABERRY UT TR 13
742055420013PIPS
Midland
TX
45
-0.60
WTI
Trojan PI
03/01/2004
845104
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 14
SHACKELFORD SPRABERRY UT TR 14
742055420014PIPS
Midland
TX
26
-0.60
WTI
Trojan R
03/01/2004
845153
55586
55596
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 15
SHACKELFORD SPRABERRY UT TR 15
742055420015PIPS
Midland
TX
20
-0.60
WTI
Trojan R
03/01/2004
845167
55586
55590
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 17C
SHACKELFORD SPRABERRY UT TR 17C
74205542017CPIPS
Midland
TX
24
-0 60
WTI
Trojan PI
03/01/2004
845110
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 18
SHACKELFORD SPRABERRY UT TR 18
742055420018PIPS
Midland
TX
32
-0.60
WTI
Trojan PI
03/01/2004
845094
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 24E
SHACKELFORD SPRABERRY UT TR 24E
74205542024EPIPS
Midland
TX
58
-0 60
WTI
Trojan PI
03/01/2004
845248
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 24F
SHACKELFORD SPRABERRY UT TR 24F
74205542024FPIPS
Midland
TX
48
-0.60
WTI
Trojan PI
03/01/2004
B45152
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 28
SHACKELFORD SPRABERRY UT TR 28
742055420028PIPS
Midland
TX
17
-0 60
WTI
Trojan PI
03/01/2004
845271
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 29A
SHACKELFORD SPRABERRY UT TR 29
742055420029PIPS
Midland
TX
8
-0 60
WTI
Trojan PI
03/01/2004
251073
55586
55596
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 3
SHACKELFORD SPRABERRY UT TR 3
742055420003PIPS
Midland
TX
93
-0.60
WTI
Trojan PI
03/01/2004
645185
55596
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 30A
SHACKELFORD SPRABERRY UT TR 30
742055420030PIPS
Midland
TX
11
-0 60
WTI
Trojan PI
03/01/2004
845154
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 32
SHACKELFORD SPRABERRY UT TR 32
742055420032PIPS
Midland
TX
31
-0 60
WTI
Trojan PI
03/01/2004
845008
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 33
SHACKELFORD SPRABERRY UT TR 33
742055420033PIPS
Midland
TX
28
-0 60
WTI
Trojan PI
03/01/2004
845158
55596
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 34
SHACKELFORD SPRABERRY UT TR 34
742055420034PIPS
Midland
TX
21
-0 60
WTI
Trojan PI
03/01/2004
845100
55586
55586
75091
1.00000000
B008O
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 35
SHACKELFORD SPRABERRY UT TR 35
742055420035PIPS
Midland
TX
30
-0 60
WTI
Trojan PI
03/01/2004
845630
55596
55586
75091
1.00000000
B006O
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 36
SHACKELFORD SPRABERRY UT TR 36
742055420036PIPS
Midland
TX
58
-0.60
WTI
Trojan PI
03/01/2004
845107
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 42
SHACKELFORD SPRABERRY UT TR 42
742055420042PIPS
Midland
TX
23
-0.60
WTI
Trojan PI
03/01/2004
845012
55586
55566
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 43
SHACKELFORD SPRABERRY UT TR 43
742055420043PIPS
Midland
TX
42
-0.60
WTI
Trojan PI
03/01/2004
845637
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 44
SHACKELFORD SPRABERRY UT TR 44
742055420044 PIPS
Midland
TX
11
-0.60
WTI
Trojan PI
03/01/2004
845638
55586
55566
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR44B
SHACKELFORD SPRABERRY UT TR 44B
74205542044BPIPS
Midland
TX
9
-0.60
WTI
Trojan PI
03/01/2004
845639
55566
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 45
SHACKELFORD SPRABERRY UT TR 45
742055420045PIPS
Midland
TX
8
-0.60
WTI
Trojan PI
03/01/2004
845640
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 46
SHACKELFORD SPRABERRY UT TR 46
742055420046PIPS
Midland
TX
14
-0.60
WTI
Trojan PI
03/01/2004
845655
55596
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 48A
SHACKELFORD SPRABERRY UT TR 48A
74205542048APIPS
Midland
TX
36
-0.60
WTI
Trojan PI
03/01/2004
845215
55596
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 50B
SHACKELFORD SPRABERRY UT TR 50B
74205542050BPIPS
Midland
TX
49
-0.60
WTI
Trojan PI
03/01/2004
845140
55596
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 54
SHACKELFORD SPRABERRY UT TR 54
742055420054PIPS
Midland
TX
11
-0.60
WTI
Trojan PI
03/01/2004
845144
55566
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 57
SHACKELFORD SPRABERRY UT TR 57
742055420057PIPS
Midland
TX
12
-0.60
WTI
Trojan PI
03/01/2004
845103
55596
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 61
SHACKELFORD SPRABERRY UT TR 61
742055420061PIPS
Midland
TX
55
-0.60
WTI
Trojan PI
03/01/2004
845017
55596
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 62
SHACKELFORD SPRABERRY UT TR 62
742055420062PIPS
Midland
TX
52
-0.60
WTI
Trojan PI
03/01/2004
298651
55586
55615
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 62B
SHACKELFORD SPRABERRY UT TR 62B
74205542062BPIPS
Midland
TX
32
-0.60
WTI
Trojan PI
03/01/2004
845227
55566
55596
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 63A
SHACKELFORD SPRABERRY UT TR 63A
74205542063APIPS
Midland
TX
10
-0.60
WTI
Trojan PI
03/01/2004
845105
55566
55586
75091
1.00000000
8008O
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 64
SHACKELFORD SPRABERRY UT TR 64
742055420064PIPS
Midland
TX
16
-0.60
WTI
Trojan PI
03/01/2004
845106
55566
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 65
SHACKELFORD SPRABERRY UT TR 65
742055420065PIPS
Midland
TX
23
-0.60
WTI
Trojan PI
03/01/2004
845222
55566
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 6S
SHACKELFORD SPRABERRY UT TR 6B
74205542006BPIPS
Midland
TX
29
-0.60
WTI
Trojan PI
03/01/2004
845228
55586
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 70A
SHACKELFORD SPRABERRY UTTR 70A
74205542070APIPS
Midland
TX
37
-0.60
WTI
Trepan PI
03/01/2004
8452S1
55566
55586
75091
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SHACKELFORD SPRABERRY UNIT TR 71A
SHACKELFORD SPRABERRY UT TR 71A
74205542071APIPS
Midland
TX
26
-0.60
WTI
Trojan PI
03/01/2004
 
55594
55594
75549
1.00000000
B008D
PIONEER NATURAL RES. USA, INC.
SNOWDENA-6
SNOW DEN A-6
742058300000PIPS
Midland
TX
1
-0.60
                             
2912
 

 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
 
     
Occidental Energy Marketing, Inc.
5 Greenway Plaza, Suite 110, Houston, Texas 77046-0521
 
A subsidiary of Occidental Petroleum Corporation
P. O. Box 27570, Houston, Texas 77227-7570
   
Phone 713.215.7000





CRUDE OIL CONTRACT AMENDMENT No. 5


VIA FAX:


TO:
Pioneer Natural Resources USA, Inc.

 
Attn: Contract Management Services

 
Fax: (972)969-3574

 
Trader: Deb Stewart



FROM:
Occidental Energy Marketing, Inc.

 
Trader: Mark Hafner



RE:
Occidental Contract # 0403-PNR-13604-P
Amendment #5



This Amendment Number 5 to the Crude Oil Contract between Occidental Energy
Marketing, Inc. ("OEMI") and Pioneer Natural Resources USA, Inc.
("Counterparty") dated March, 2004 (the "Contract") is entered into as of
September 18, 2008.


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and agreed, the Parties agree that the Contract is hereby
amended effective September 1, 2008 as set forth below.


Add the following leases to the contract and Exhibit "A":


Lease Name
W.H. Wilde




All other terms of the agreement are unchanged.




Agreed to and approved by:
OEMI
 
 
/s/ Mark Hafner
 
Mark Hafner
Director, Crude Oil Acquisitions

 
Agreed to and approved by:
Pioneer Natural Resources USA, Inc.




/s/ Hershal K. Wolfe
 
Hershal K. Wolfe
 
Vice President Marketing
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT "A"


OEMI's CONTRACT: 0403-PNR-13604-P#5
Counter Party Name:    Pioneer Natural Resources
Counter Party Contract Number: OII-10444
Allegro Contract Number:    119314


INTERFACE
 
PRODUCT
 
OPERATOR
 
LEASE NAME
 
LEASE EFFECTIVE DATE
 
CONTROLLED %
 
COUNTY
 
STATE
 
TRANSPORTER
 
DELTA
 
DELTA EFFECTIVE DATE
 
CONTRACT
 
PRICE INDEX
                                                 
742054710000PITS
 
WTI
 
Pioneer Natural Resources
 
ALLEEN OBRIEN 6, 43, BK BOONE
 
5/1/2005
 
100.00000000
 
Midland
 
TX
 
OET Trucks
 
$0.30
 
3/1/2006
 
119314
 
XP - Midland Sweet
742054820000PIPS
 
WTI
 
Pioneer Natural Resources
 
COX B
 
5/1/2005
 
100.00000000
 
Glasscock
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742054830000PIPS
 
WTI
 
Pioneer Natural Resources
 
CUNNINGHAM 16
 
5/1/2005
 
100.00000000
 
Midland
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742054840000PIPS
 
WTI
 
Pioneer Natural Resources
 
CUNNINGHAM 16-A
 
5/1/2005
 
100.00000000
 
Midland
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742054850000PIPS
 
WTI
 
Pioneer Natural Resources
 
CUNNINGHAM B
 
5/1/2005
 
100.00000000
 
Midland
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742065260000PITS
 
WTI
 
Pioneer Natural Resources
 
Davison #2
 
2/1/2006
 
100.00000000
 
UPTON
 
TX
 
OET Trucks
 
$0.30
 
7/1/2006
 
119314
 
XP - Midland Sweet
742055040000PITS
 
WTI
 
Pioneer Natural Resources
 
H L MCCLINTE
 
5/1/2005
 
100.00000000
 
Midland
 
TX
 
OET Trucks
 
$0.30
 
3/1/2006
 
119314
 
XP - Midland Sweet
74205530001APITS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 1 A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
OET Trucks
 
$0.60
 
3/1/2006
 
119314
 
XP - Midland Sweet
74205530019APITS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 19 A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
OET Trucks
 
$0.60
 
3/1/2006
 
119314
 
XP - Midland Sweet
74205530020APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 20A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74206530021APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 21A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530022APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 22A
 
5/1/2005
 
100 00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530002APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 2A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742055300039PITS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 39
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
OET Trucks
 
$0.60
 
3/1/2005
 
119314
 
XP - Midland Sweet
74205530039APITS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 39 A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
OET Trucks
 
$0.60
 
3/1/2006
 
119314
 
XP - Midland Sweet
74205530003APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 3A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530040APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 40A
 
5/1/2005
 
100 00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530042APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 42A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530043APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 43A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
7420653045APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 45A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530048APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 48A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742055300052PITS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 5-2
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
OET Trucks
 
$0.60
 
3/1/2006
 
119314
 
XP - Midland Sweet
742055300054PITS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 5-4
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
OET Trucks
 
$0.60
 
3/1/2006
 
119314
 
XP - Midland Sweet
742055300542PITS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 5-42
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
OET Trucks
 
$0.60
 
3/1/2006
 
119314
 
XP - Midland Sweet
74205530051APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 51A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530052APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 52A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205630053APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 53A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530068APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 68A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530069APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 69A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530006APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 6A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530070APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 70A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530071APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 71A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530007APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 7A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530085APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 85A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530086APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 86A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2006
 
119314
 
XP - Midland Sweet
74205530088APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 88A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530069APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 89A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205530090APIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRABERRY UT TR 90A
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742055240000PIPS
 
WTI
 
Pioneer Natural Resources
 
N. PEMBROOK SPRBY UT TR 6/67/85
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742058290000PITS
 
WTI
 
Pioneer Natural Resources
 
OBRIEN A
 
5/1/2005
 
100.00000000
 
Midland
 
TX
 
OET Trucks
 
$0.30
 
3/1/2006
 
119314
 
XP - Midland Sweet
742055430000PIPS
 
WTI
 
Pioneer Natural Resources
 
SHERROO 44
 
5/1/2005
 
100.00000000
 
Upton
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742055460000PIPS
 
WTI
 
Pioneer Natural Resources
 
SPBY ORIVER-PION PL
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547101 APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY OR VER UT TR 101A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2006
 
119314
 
XP - Midland Sweet
74205547102APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 102A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2006
 
119314
 
XP - Midland Sweet
74205547105APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UTTR 105A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547011APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 11A
 
5/1/2005
 
100.00000000
 
Glasscock
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547012APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 12A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547130APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 130A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547131APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 131A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
6/1/2005
 
119314
 
XP - Midland Sweet
742055470014PIPS
 
WTI
 
Pioneer Nature! Resources
 
SPRABERRY DRIVER UT TR 14
 
5/1/2005
 
100.00000000
 
Glasscock
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2006
 
119314
 
XP - Midland Sweet
74205547151APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 151A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547152APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 152A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547153APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 153A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547154APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 154A
 
5/1/2005
 
100.00000000
 
REAGAN
 
TX
 
Centurion Pipeline
 
$0.30
 
6/1/2005
 
119314
 
XP - Midland Sweet
74205547160APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DR VER UT TR 160A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547161APITS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UTTR 161 A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
OET Trucks
 
$0.60
 
3/1/2006
 
119314
 
XP - Midland Sweet
74205547162APITS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 162 A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
OET Trucks
 
$0.60
 
3/1/2006
 
119314
 
XP - Midland Sweet
74205547163APITS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 163 A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
OET Trucks
 
$0.60
 
3/1/2006
 
119314
 
XP - Midland Sweet
742055470017PIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 17
 
5/1/2005
 
100.00000000
 
REAGAN
 
TX
 
Centurion Pipeline
 
$0.30
 
6/1/2005
 
119314
 
XP - Midland Sweet
74205547017APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 17A
 
5/1/2005
 
100.00000000
 
REAGAN
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547185APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 185A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547167APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 187A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742055471SSAPIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 188A
 
5/1/2005
 
100.00000000
 
Glasscock
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547169APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 169A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547018APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 18A
 
5/1/2005
 
100.00000000
 
Glasscock
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547190APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 190A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547191APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 191A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547192APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 192A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547193APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 193A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547194APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 194A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
6/1/2005
 
119314
 
XP - Midland Sweet
74205547195APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 195A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205647199APITS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 199 A
 
5/1/2005
 
100.00000000
 
REAGAN
 
TX
 
OET Trucks
 
$0.60
 
3/1/2006
 
119314
 
XP - Midland Sweet
74205547200APITS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 200 A
 
5/1/2005
 
100.00000000
 
REAGAN
 
TX
 
OET Trucks
 
$0.60
 
3/1/2008
 
119314
 
XP - Midland Sweet
74205547201APITS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 201 A
 
5/1/2005
 
100.00000000
 
REAGAN
 
TX
 
OET Trucks
 
$0.60
 
3/1/2006
 
119314
 
XP - Midland Sweet
74205547214APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UTTR 214A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
6/1/2005
 
119314
 
XP - Midland Sweet
74205547215APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 215A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet

 

--------------------------------------------------------------------------------


 
74205547220APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 220A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0 30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547221APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 221A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0 30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547222APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 222A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0 30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547226APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 226A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0 30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742065470229PIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 229
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0 30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547230APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 230A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74206547232APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 232A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0 30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547047APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 47A
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742055470062PIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 62
 
5/1/2005
 
100.00000000
 
Glasscock
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547062APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 62A
 
5/1/2005
 
100.00000000
 
Glasscock
 
TX
 
Centurion Pipeline
 
$0 30
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547067APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 67A
 
5/1/2005
 
100.00000000
 
REAGAN
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742054660MULPIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR 72
 
5/1/2005
 
100.00000000
 
Midland
 
TX
 
Centurion Pipeline
 
$030
 
5/1/2005
 
119314
 
XP - Midland Sweet
74205547104APIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT TR104A
 
5/1/2005
 
100.00000000
 
REAGAN
 
TX
 
Centurion Pipeline
 
$0 30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742055470001PIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT-1
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0 30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742055470002PIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT-2
 
5/1/2005
 
100.00000000
 
REAGAN
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742055470003PIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT-3
 
5/1/2005
 
100.00000000
 
Reagan
 
TX
 
Centurion Pipeline
 
$0.30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742055470004PIPS
 
WTI
 
Pioneer Natural Resources
 
SPRABERRY DRIVER UT-4
 
5/1/2005
 
100.00000000
 
Midland
 
TX
 
Centurion Pipeline
 
$0 30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742O64740000PIPS
 
WTI
 
Pioneer Natural Resources
 
TANK FARM BATTERY
 
11/1/2005
 
100.00000000
 
MIDLAND
 
TX
 
Centurion Pipeline
 
($0.00)
 
11/1/2005
 
119314
 
XP - Midland Sweet
742055510000PIPS
 
WTI
 
Pioneer Natural Resources
 
TIPPETT D
 
5/1/2005
 
100.00000000
 
Midland
 
TX
 
Centunon Pipeline
 
$0 30
 
5/1/2005
 
119314
 
XP - Midland Sweet
742089600000PIPS
 
WTI
 
Pioneer Natural Resources
 
W H.WILDE
 
9/1/2008
 
100.00000000
 
REAGAN
 
TX
 
Centurion Pipeline
 
$0 30
 
9/1/2008
 
119314
 
XP - Midland Sweet
742055630000PIPS
 
WTI
 
Pioneer Natural Resources
 
WINDHAM J
 
5/1/2005
 
100.00000000
 
Midland
 
TX
 
Centurion Pipeline
 
$0 30
 
5/1/2005
 
119314
 
XP - Midland Sweet



 
 

--------------------------------------------------------------------------------

 
 

     
5 Greenway Plaza, Suite 110, Houston, Texas 77046-0521
Occidental Energy Marketing, Inc.
 
P.O. Box 27570, Houston, Texas77227-7570
A subsidiary of Occidental Petroleum Corporation
 
Phone 713.215.7000

 
VIA FAX: 972-969-3574


TO:
DEB STEWART - PIONEER NATURAL RESOURCES USA, INC. - PHONE 972-969-3855

FROM:
MARK HAFNER- OCCIDENTAL ENERGY MARKETING, INC. - PHONE 432-685-5884



REFERENCE:
OCCIDENTAL CONTRACT NUMBER: 0403-PNR-13604-P

 
PIONEER NATURAL RESOURCES USA, INC. CONTRACT NUMBER:



THIS FAX CONFIRMS THE AGREEMENT BETWEEN DEB STEWART OF PIONEER NATURAL RESOURCES
USA, INC. AND MARK HAFNER OF OCCIDENTAL ENERGY MARKETING, INC. ON FEBRUARY 1,
2004. THE FOLLOWING DETAILS ARE OCCIDENTAL'S UNDERSTANDING:


SELLER:
PIONEER NATURAL RESOURCES USA, INC. ("PIONEER")

BUYER:
OCCIDENTAL ENERGY MARKETING, INC. ("OCCIDENTAL")

 
1.
VOLUME:      APPROXIMATELY 2,760 BARRELS PER DAY EXACT VOLUME EQUAL TO THE
PRODUCTION FROM THE LEASES ON ATTACHED EXHIBIT "A"



2.
QUALITY/GRADE:     WEST TEXAS INTERMEDIATE



3.
DELIVERY POINT:     TITLE AND RISK OF LOSS SHALL PASS FROM PIONEER TO OCCIDENTAL
AS THE CRUDE OIL ENTERS THE FACILITIES OF TROJAN PIPELINE AND OCCIDENTAL'S
DESIGNATED TRUCKER.



4.
TERM:      MARCH 1 - 31, 2004 AND CONTINUING MONTH TO MONTH THEREAFTER SUBJECT
TO A 30 DAY ADVANCE WRITTEN NOTICE OF CANCELLATION BY EITHER PARTY.

 
5.
PRICE:      PRICE: OXY AGREES TO PAY PIONEER A PRICE PER BARREL EQUAL TO ONE OF
THE THREE PRICING FORMULAS DESCRIBED BELOW. PIONEER SHALL HAVE THE RIGHT TO
ELECT WHICH PRICING FORMULA IS USED ON A QUARTERLY BASIS. PIONEER SHALL NOTIFY
OXY IN WRITING AT LEAST FIVE (5) DAYS PRIOR TO THE BEGINNING OF THE FIRST NYMEX
TRADING MONTH OF ANY QUARTER. THE QUARTERLY PRICING FORMULA WILL DEFAULT TO THE
PRECEDING QUARTER'S PRICING FORMULA IF PIONEER NEGLECTS TO NOTIFY OXY BY FIVE
(5) DAYS PRIOR TO THE BEGINNING OF THE NYMEX TRADING MONTH FOR ANY GIYEN
QUARTER.

 
IT IS HEREBY AGREED THAT PRICING FORMULA 3 WILL BE USED FOR MARCH 2004 AND WILL
BE USED FOR THE REMAINDER OF THE SECOND QUARTER OF 2004.


FORMULA 1 - PLATT'S TRADING MONTH POSTING PLUS (MIDLAND)


PRICE: KOCH PETROLEUM GROUP L.P. MONTHLY EDQ POSTED PRICE FOR WEST TEXAS/NEW
MEXICO INTERMEDIATE DEEMED 40.0 DEGREES FOR THE MONTH OF DELIVERY, PLUS THE
AVERAGE OF THE *PLATTS DAILY ASSESSMENTS OF WTI-P PLUS LESS THE DIFFERENCE
BETWEEN (PLATTS WTI-CUSHING LESS PLATTS WTI-MIDLAND) PLUS THE DELTA DOLLARS PER
BARREL SET OUT ON EXHIBIT "A".


* NOTE ALL PLATTS PRICING IS FOR THE DELIVERY MONTH AS PUBLISHED BY PLATTS
DURING THE PERIOD BEGINNING ON THE 26TH OF THE SECOND MONTH PROCEEDING THE
DELIVERY MONTH AND ENDING ON THE 25TH OF THE MONTH PRECEEDING THE DELIVERY MONTH
(CARRIED TO 4 DECIMAL PLACES).
 

--------------------------------------------------------------------------------


 
FORMULA 2 - PLATT'S TRADING MONTH WT (MIDLAND)


THE AVERAGE OF THE MIDPOINTS OF THE ASSESSMENTS FOR PLATT'S TRADING MONTH WTI AT
MIDLAND, THE PLATT'S TRADING MIDLAND WTI VALUE SHALL BE THE MEAN DAILY AVERAGE,
AS PUBLISHED BY PLATTS DURING THE PERIOD BEGINNING ON THE 26th OF THE SECOND
MONTH PROCEEDING THE DELIVERY MONTH AND ENDING ON THE 25th OF THE MONTH
PRECEEDING THE DELIVERY MONTH (CARRIED TO 4 DECIMAL PLACES), PLUS THE DELTA
DOLLARS PER BARREL SET OUT ON EXHIBIT "A".


FORMULA 3 - NYMEX TRADING MONTH DOMESTIC LIGHT SWEET (MIDLAND)


THE AVERAGE OF THE DAILY NYMEX SETTLEMENT PRICE FOR THE NEAR MONTH LIGHT SWEET
CRUDE OIL CONTRACT FOR THE PERIOD THAT THE DELIVERY MONTH TRADES AS THE PROMPT
MONTH (I.E. NYMEX TRADING MONTH), LESS THE DIFFERENCE BETWEEN (PLATTS
WTI-CUSHING LESS PLATTS WTI-MIDLAND) PLUS THE DELTA DOLLARS PER BARREL SET OUT
ON EXHIBIT "A".


* NOTE ALL PLATTS PRICING IS FOR THE DELIVERY MONTH AS PUBLISHED BY PLATTS
DURING THE PERIOD BEGINNING ON THE 26th OF THE SECOND MONTH PROCEEDING THE
DELIVERY MONTH AND ENDING ON THE 25th OF THE MONTH PRECEEDING THE DELIVERY MONTH
(CARRIED TO 4 DECIMAL PLACES).


6.
PAYMENT: PAYMENT UNDER THIS CONTRACT SHALL BE MADE BY WIRE TRANSFER ON THE
TWENTIETH (20�) CALENDAR DAY OF THE MONTH FOLLOWING THE MONTH OF DELIVERY LESS
APPLICABLE TAXES. IF THE PAYMENT DUE DATE FALLS ON A SATURDAY OR BANK HOLIDAY
(EXCEPT MONDAY), PAYMENT WILL BE MADE ON THE PRECEDING BUSINESS DAY. IF PAYMENT
DUE DATE FALLS ON A SUNDAY OR MONDAY HOLIDAY, PAYMENT WILL BE MADE ON THE
FOLLOWING BUSINESS DAY. PAYMENT SHOULD BE MADE TO BANK OF AMERICA, FOR THE
ACCOUNT OF PIONEER NATURAL RESOURCES USA, INC., ACCOUNT NO. 1290159897, ABA NO.
111000012.



7.
COMMENTS AND SPECIAL PROVISIONS: CONOCO'S GENERAL TERMS AND CONDITIONS TO APPLY.



APPROVED BY:
/S/ JOHN T. MCWHORTER
   
JOHN T. MCWHORTER
   
OCCIDENTAL ENERGY MARKETING, INC.
       
APPROVED BY:
/S/ HERSHAL K. WOLFE
   
PIONEER NATURAL RESOURCES USA, INC.
   
HERSHAL K. WOLFE
   
DIRECTOR - MARKETING
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT "A"


OEMI'S Contract #0403-PNR-13604-P
Contract #
Allegro Contract #114666


Crude Type
 
Transporter
 
Start Date
 
Carrrier
Lease ID
#
 
EMOC
RC
 
RPC
 
 
DO
 
 
Decimal
 
Old XOM
Contract #
 
Operator
 
 
Lease Name
 
ALLEGO LEASE NAME
 
OXY Lease #
 
 
County
 
 
State
 
 
B/D
 
 
Lease
Delta
WTI
 
Genesis Trks
 
03/01/2004
 
51455
 
56107
 
56107
 
75179
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
ALLEEN O'BRIEN 6, 43, BK BOONE
 
ALLEEN OBRIEN 6,43, BK BOONE
 
742054710000PITS
 
Midland
 
TX
 
53
 
-0.30
WTI
 
Genesis Trks
 
03/01/2004
 
51457
 
55916
 
55916
 
75026
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
H L MCCLINTE
 
H L MCCLINTE
 
742055040000PITS
 
Midland
 
TX
 
56
 
-0.60
WTI
 
Genesis Trks
 
03/01/2004
 
57251
 
55598
 
55598
 
75564
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 1 A
 
N. PEMBROOK SPRABERRY UT TR 1 A
 
74205530001APITS
 
Upton
 
TX
 
1
 
-0.60
WTI
 
Genesis Trks
 
03/01/2004
 
57027
 
55598
 
68286
 
75564
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UN IT TR 19 A
 
N. PEMBROOK SPRABERRY UT TR 19 A
 
7420553001SAPITS
 
Upton
 
TX
 
1
 
-0.60
WTI
 
Genesis Trks
 
03/01/2004
 
57040
 
55598
 
76621
 
75551
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 39
 
N. PEMBROOK SPRABERRY UT TR 39
 
742055300039PITS
 
Upton
 
TX
 
1
 
-0.60
WTI
 
Genesis Trks
 
03/01/2004
 
52782
 
55598
 
68286
 
75564
 
1.00000000
 
BOH
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR39 A
 
N. PEMBROOK SPRABERRY UT TR 39 A
 
74205530039APITS
 
Upton
 
TX
 
66
 
-0.60
WTI
 
Genesis Trks
 
03/01/2004
 
57248
 
55598
 
55598
 
75564
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 5-2
 
N. PEMBROOK SPRABERRY UT TR 5-2
 
742055300052PITS
 
Upton
 
TX
 
1
 
-0.60
WTI
 
Genesis Trks
 
03/01/2004
 
57249
 
55598
 
55598
 
75564
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 5-4
 
N. PEMBROOK SPRABERRY UT TR 5-4
 
742055300054PITS
 
Upton
 
TX
 
1
 
-0.60
WTI
 
Genesis Trks
 
03/01/2004
 
57250
 
55598
 
55598
 
75564
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 5-42
 
N. PEMBROOK SPRABERRY UT TR 5-42
 
742055300542PITS
 
Upton
 
TX
 
1
 
-0.60
WTI
 
Genesis Trks
 
03/01/2004
 
51456
 
56107
 
56107
 
75179
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
ALLEEN OBREN 6, 43, BK BOONE
 
OBRIEN A
 
742058290000PITS
 
Midland
 
TX
 
53
 
-0.30
WTI
 
Genesis Trks
 
03/01/2004
 
53001
 
55671
 
74595
 
74654
 
0.96217683
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 161 A
 
SPRABERRY DRIVER UT TR 161 A
 
74205547161APITS
 
Reagan
 
TX
 
1
 
-0.60
WTI
 
Genesis Trks
 
03/01/2004
 
53079
 
55671
 
74575
 
74654
 
0.96217683
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 162 A
 
SPRABERRY DRIVER UT TR 162 A
 
74205547162APITS
 
Reagan
 
TX
 
68
 
-0.60
WTI
 
Genesis Trks
 
03/01/2004
 
53088
 
55671
 
74575
 
74654
 
0.96217683
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 163 A
 
SPRABERRY DRIVER UT TR 163 A
 
74205547163APITS
 
Reagan
 
TX
 
1
 
-0.60
WTI
 
Genesis Trks
 
03/01/2004
 
53113
 
55671
 
76570
 
74655
 
0.96217683
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 199 A
 
SPRABERRY DRIVER UT TR 199 A
 
74205547199APITS
 
Reagan
 
TX
 
1
 
-0.60
WTI
 
Genesis Trks
 
03/01/2004
 
52988
 
55671
 
76570
 
74655
 
0.96217683
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 200 A
 
SPRABERRY DRIVER UT TR 200 A
 
74205547200APITS
 
Reagan
 
TX
 
60
 
-0.60
WTI
 
Genesis Trks
 
03/01/2004
 
53006
 
55671
 
76570
 
74655
 
0.96217683
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 201 A
 
SPRABERRY DRIVER UT TR 201 A
 
74205547201APITS
 
Reagan
 
TX
 
1
 
-0.60
WTI
 
Trojan Pl
 
03/01/2004
 
845807
 
55939
 
55939
 
75593
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
COX B
 
COX B
 
742054820000PIPS
 
Glasscock
 
TX
 
1
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845587
 
55933
 
55933
 
75540
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
CUNNINGHAM 16
 
CUNNINGHAM 16
 
742054830000PIPS
 
Midland
 
TX
 
2
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845588
 
55936
 
55936
 
75541
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
CUNNINGHAM 16-A
 
CUNNINGHAM 16-A
 
742054S40000PIPS
 
Midland
 
TX
 
8
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845642
 
55591
 
55591
 
75546
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
CUNNINGHAM B
 
CUNNINGHAM B
 
742054850000PIPS
 
Midland
 
TX
 
26
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845672
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR21A
 
N. PEMBROOK SPRABERRY UT TR 21A
 
74205530021APPS
 
Upton
 
TX
 
119
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845684
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR86A
 
N. PEMBROOK SPRABERRY UT TR 86A
 
74205530086APIPS
 
Upton
 
TX
 
14
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845691
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR88A
 
N. PEMBROOK SPRABERRY UT TR 88A
 
74205530088APIPS
 
Upton
 
TX
 
11
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845671
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 20A
 
N. PEMBROOK SPRABERRY UT TR 20A
 
74205530020APIPS
 
Upton
 
TX
 
41
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845673
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 22A
 
N. PEMBROOK SPRABERRY UTTR22A
 
74205530022APIPS
 
Upton
 
TX
 
70
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845675
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 2A
 
N. PEMBROOK SPRABERRY UT TR 2A
 
74205530002APIPS
 
Upton
 
TX
 
14
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845676
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 3A
 
N. PEMBROOK SPRABERRY UT TR 3A
 
74205530003APIPS
 
Upton
 
TX
 
47
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845688
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 40A
 
N. PEMBROOK SPRABERRY UT TR 40A
 
74205530040APIPS
 
Upton
 
TX
 
32
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845689
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 42A
 
N. PEMBROOK SPRABERRY UT TR 42A
 
74205530042APIPS
 
Upton
 
TX
 
6
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845754
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 43A
 
N. PEMBROOK SPRABERRY UT TR 43A
 
74205530043APIPS
 
Upton
 
TX
 
10
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845674
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 45A
 
N. PEMBROOK SPRABERRY UT TR 45A
 
7420553045APIPS
 
Upton
 
TX
 
24
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845690
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 48A
 
N. PEMBROOK SPRABERRY UT TR 48A
 
7420553004SAPIPS
 
Upton
 
TX
 
12
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845694
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 51A
 
N. PEMBROOK SPRABERRY UT TR 51A
 
74205530051APIPS
 
Upton
 
TX
 
11
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845679
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 52A
 
N. PEMBROOK SPRABERRY UT TR 52A
 
74205530052APIPS
 
Upton
 
TX
 
14
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845698
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 53A
 
N. PEMBROOK SPRABERRY UT TR 53A
 
74205530053APIPS
 
Upton
 
TX
 
20
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845695
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 68A
 
N. PEMBROOK SPRABERRY UT TR 68A
 
7420553006SAPIPS
 
Upton
 
TX
 
7
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845696
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 69A
 
N. PEMBROOK SPRABERRY UT TR 69A
 
74205530069APIPS
 
Upton
 
TX
 
10
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845677
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 6A
 
N. PEMBROOK SPRABERRY UT TR 6A
 
74205530006APIPS
 
Upton
 
TX
 
35
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845680
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR70A
 
N. PEMBROOK SPRABERRY UT TR 70A
 
74205530070APIPS
 
Upton
 
TX
 
43
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845697
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 71A
 
N. PEMBROOK SPRABERRY UT TR 71A
 
74205530071APIPS
 
Upton
 
TX
 
21
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845678
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 7A
 
N. PEMBROOK SPRABERRY UT TR 7A
 
74205530007APIPS
 
Upton
 
TX
 
52
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845683
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 85A
 
N. PEMBROOK SPRABERRY UT TR 85A
 
74205530085APIPS
 
Upton
 
TX
 
33
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845692
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 89A
 
N. PEMBROOK SPRABERRY UT T R89A
 
74205530089APIPS
 
Upton
 
TX
 
30
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845693
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR90A
 
N. PEMBROOK SPRABERRY UT TR 90A
 
74205530090APIPS
 
Upton
 
TX
 
45
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
251018
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 6
 
N. PEMBROOK SPRBY UT TR 6/67/85
 
742055240000PIPS
 
Upton
 
TX
 
11
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
251018
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 67
 
N. PEMBROOK SPRBY UT TR 6/67/85
 
742055240000PIPS
 
Upton
 
TX
 
4
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
251016
 
55598
 
55598
 
75550
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
NORTH PEMBROOK SPRABERRY UNIT TR 85
 
N. PEMBROOK SPRBY UT TR 6/67/85
 
742055240000PIPS
 
Upton
 
TX
 
15
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845894
 
55968
 
55968
 
75605
 
1.00000000
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SHERROD 44
 
SHERROD 44
 
742055430000PIPS
 
Upton
 
TX
 
2
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
291058
 
55671
 
60639
 
74650
 
0.94445940
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPBY DRIVER 101/105/153/159/193/215/221
 
SPBY DRIVER-PON PL
 
742055460000PIPS
 
Reagan
 
TX
 
86
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845366
 
55671
 
60640
 
74652
 
0.96217680
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 12A
 
SPRABERRY DRIVER UT- TR 12A
 
74205547012APIPS
 
Reagan
 
TX
 
55
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845452
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 160A
 
SPRABERRY DRIVER UT- TR 160A
 
74205547160APIPS
 
Reagan
 
TX
 
28
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845713
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 185A
 
SPRABERRY DRIVER UT- TR 185A
 
74205547185APIPS
 
Reagan
 
TX
 
11
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845369
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 188A
 
SPRABERRY DRIVER UT- TR 188A
 
74205547188APIPS
 
Glasscock
 
TX
 
12
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845373
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 194A
 
SPRABERRY DRIVER UT- TR 194A
 
74205547194APIPS
 
Reagan
 
TX
 
21
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845469
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 195A
 
SPRABERRY DRIVER UT- TR 195A
 
74205547195APIPS
 
Reagan
 
TX
 
88
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845368
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 215A
 
SPRABERRY DRIVER UT- TR 215A
 
74205547215APIPS
 
Reagan
 
TX
 
14
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845905
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 222A
 
SPRABERRY DRIVER UT- TR 222A
 
74205547222APIPS
 
Reagan
 
TX
 
4
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845708
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 232A
 
SPRABERRY DRIVER UT- TR 232A
 
74205547232APIPS
 
Reagan
 
TX
 
40
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845904
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 221A
 
SPRABERRY DRIVER UT-TR 221A
 
74205547221APIPS
 
Reagan
 
TX
 
19
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845829
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNITTR 101A
 
SPRABERRY DRIVER UT- TR 101A
 
74205547101APIPS
 
Reagan
 
TX
 
180
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845492
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 102A
 
SPRABERRY DRIVER UT- TR 102A
 
74205547102APIPS
 
Reagan
 
TX
 
70
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845700
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 105A
 
SPRABERRY DRIVER UT- TR 105A
 
74205547105APIPS
 
Reagan
 
TX
 
19
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845847
 
55671
 
60640
 
74652
 
0.96217680
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNIT TR 11A
 
SPRABERRY DRIVER UT- TR 11A
 
74205547011APIPS
 
Reagan
 
TX
 
15
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845494
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNITTR 130A
 
SPRABERRY DRIVER UT-TR 130A
 
74205547130APIPS
 
Reagan
 
TX
 
23
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845709
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNITTR 131A
 
SPRABERRY DRIVER UT- TR 131A
 
74205547131APIPS
 
Reagan
 
TX
 
38
 
-0.30
WTI
 
Trojan Pl
 
03/01/2004
 
845962
 
55671
 
60641
 
74699
 
0.94445940
 
B014
 
PIONEER NATURAL RES. USA, INC.
 
SPRABERRY DRIVER UNITTR 14
 
SPRABERRY DRIVER UT- TR 14
 
742055470014PIPS
 
Reagan
 
TX
 
18
 
-0.30

 

--------------------------------------------------------------------------------


 
Crude Type
 
Transporter
 
Start Data
 
Carrier Lease ID #
 
EMOC RC
 
RPC
 
DO
 
Decimal
 
Old XOM Contract #
 
Operator
 
Lease Name
 
ALLEGO LEASE NAME
 
0XY Lease #
 
County
 
State
 
B7D
 
Lease Delta
WTI
 
Trojan pi
 
03/01/2004
 
845699
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNrT TR 151A
 
SPRABERRY DRIVER UT- TR 151A
 
74205547151APIPS
 
Reagan
 
TX
 
25
 
-0.30
WTI
 
Trojan pi
 
03/01/2004
 
845498
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 152A
 
SPRABERRY DRIVER UT-TR 152A
 
74205547152AP1PS
 
Reagan
 
TX
 
21
 
-0.30
WTI
 
Trojan R
 
03701/2004
 
845592
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNrT TR 153A
 
SPRABERRY DRIVER UT-TR 153A
 
74205547153APIPS
 
Reagan
 
TX
 
73
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
845714
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNrT TR 187A
 
SPRABERRY DRIVER UT- TR 187A
 
74205547187APIPS
 
Reagan
 
TX
 
71
 
-0.30
WTI
 
Trojan pi
 
03/01/2004
 
645372
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 189A
 
SPRABERRY DRIVER UT- TR 189A
 
74205547189APIPS
 
Reagan
 
TX
 
16
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
845820
 
55671
 
60640
 
74652
 
0.96217680
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 18
 
SPRABERRY DRIVER UT-TR 18A
 
74205547018APIPS
 
Reagan
 
TX
 
15
 
-0.30
WTI
 
Trojan pi
 
03/01/2004
 
845371
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNITTR 190A
 
SPRABERRY DRIVER UT-TR 190A
 
74205547190APPS
 
Reagan
 
TX
 
30
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
645370
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 191A
 
SPRABERRY DRIVER UT- TR 191A
 
74205547191APIPS
 
Reagan
 
TX
 
16
 
-0.30
WTI
 
Trojan pi
 
03/01/2004
 
845702
 
55671
 
55671
 
74653
 
0.98217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 192A
 
SPRABERRY DRIVER UT- TR 192A
 
74205547192APPS
 
Reagan
 
TX
 
11
 
-0.30
WTI
 
Trojan pi
 
03/01/2004
 
845703
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 193A
 
SPRABERRY DRIVER UT-TR 193A
 
74205547193APIPS
 
Reagan
 
TX
 
34
 
-0.30
WTI
 
Trojan pi
 
03/01/2004
 
845383
 
55671
 
55671
 
74653
 
0.96217600
 
B0H
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNrT TR 220A
 
SPRABERRY DRIVER UT- TR 220A
 
74205547220APIPS
 
Reagan
 
TX
 
50
 
-0.30
WTI
 
Trojan pi
 
03/01/2004
 
845794
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNrT TR 226A
 
SPRABERRY DRIVER UT- TR 226A
 
74205547226APIPS
 
Reagan
 
TX
 
94
 
-0.30
WTI
 
Trojan pi
 
03/01/2004
 
845729
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNrT TR 229
 
SPRABERRY DRIVER UT- TR 229
 
742055470229PIPS
 
Reagan
 
TX
 
41
 
-0.30
WTI
 
Trojan pi
 
03/01/2004
 
845930
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 230A
 
SPRABERRY DRIVER UT- TR 230A
 
74205547230APIPS
 
Reagan
 
TX
 
19
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
845451
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNrT TR 47A
 
SPRABERRY DRIVER UT- TR 47A
 
74205547047AP1PS
 
Reagan
 
TX
 
32
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
845965
 
55671
 
60641
 
74699
 
0.94445940
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 62
 
SPRABERRY DRIVER UT- TR 62
 
742055470062PIPS
 
Reagan
 
TX
 
19
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
845966
 
55671
 
60640
 
74652
 
0.96217680
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 62A
 
SPRABERRY DRIVER UT-TR 62A
 
74205547062APIPS
 
Reagan
 
TX
 
18
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
845503
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 154A
 
SPRABERRY DRIVER UT TR 154A
 
74205547154APIPS
 
Reagan
 
TX
 
17
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
845314
 
55671
 
60184
 
74651
 
0.96217680
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 214A
 
SPRABERRY DRIVER UT TR 214A
 
74205547214APIPS
 
Reagan
 
TX
 
31
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
845963
 
55671
 
60640
 
74652
 
0.96217680
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 17
 
SPRABERRY DRIVER UT TR 17
 
742055470017PIPS
 
Reagan
 
TX
 
7
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
B45964
 
55671
 
60641
 
74699
 
0.94445940
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 17A
 
SPRABERRY DRIVER UT TR 17A
 
74205547017APIPS
 
Reagan
 
TX
 
11
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
845812
 
55671
 
60184
 
74651
 
0.96217680
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 67A
 
SPRABERRY DRIVER UT TR 87A
 
74205547087APIPS
 
Reagan
 
TX
 
24
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
845507
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 104A
 
SPRABERRY DRIVER UTTR104A
 
74205547104APIPS
 
Reagan
 
TX
 
15
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
845382
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR219A
 
SPRABERRY DRIVER UT-1
 
742055470001PIPS
 
Reagan
 
TX
 
4
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
845508
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 159A
 
SPRABERRY DRIVER UT-2
 
742055470002PIPS
 
Reagan
 
TX
 
15
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
845832
 
55671
 
55671
 
74653
 
0.96217600
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR 129A
 
SPRABERRY DRIVER UT-3
 
742055470003PIPS
 
Reagan
 
TX
 
7
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
845914
 
55671
 
60184
 
74651
 
0.96217680
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
SPRABERRY DRIVER UNIT TR72A
 
SPRABERRY DRIVER UT-4
 
742055470004PIPS
 
Midland
 
TX
 
6
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
845600
 
55589
 
55590
 
75544
 
1.00000000
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
TIPPETT D
 
TIPPETT D
 
742055510000PIPS
 
Midland
 
TX
 
150
 
-0.30
WTI
 
Trojan PI
 
03/01/2004
 
200001
 
55935
 
55935
 
75736
 
1.00000000
 
B014
 
PIONEER NATURAL RES.
USA, INC.
 
WINDHAM J
 
WINDHAM J
 
742055630000PIPS
 
Midland
 
TX
 
11
 
-0.30
                                                           
2760
   

 

--------------------------------------------------------------------------------


 

 
Occidental Energy Marketing, Inc.
5 Greenways Plaza, Suite 110, Houston, Texas 77046-0521
P.O. Box 27570, Houston, Texas 77227-7570
Phone 713.215.7000
A subsidiary of Occidental Petroleum Corporation
 

 
 
CRUDE OIL CONTRACT AMENDMENT No. 5
 
VIA FAX:
 


TO:
Pioneer Natural Resources USA, Inc.
   
Attn: Contract Management Services
                                 
 
Fax: (972)969-3574
   
Trader: Deb Stewart
       
FROM:
Occidental Energy Marketing, Inc.
   
Trader: Marc Abbott
       
RE:
Occidental Contract # 0403-PNR-13605-P
Amendment #5

 
This Amendment Number 5 to the Crude Oil Contract between Occidental Energy
Marketing, Inc. ("OEMI") and Pioneer Natural Resources USA, Inc. ("Counterparty)
dated March, 2004 (the "Contract") is entered into as of December 16, 2009.
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and agreed, the Parties agree that the Contract is hereby
amended effective December 1, 2009 as set forth below.
 
Delete the O Neal and J W Driver #7 leases off the contract and Exhibit "A" due
to these leases being commingled into other leases.
 
All other terms of the agreement are unchanged.
 
Agreed to and approved by: OEMI
 

   
/s/ Marc Abbott
 
Marc Abbott
 
Manager, Crude Oil Acquisitions
     
Agreed to and approved by:
 
PioneepNatural Resources USA, Inc.
      /s/ Hershal K. Wolfe  
Hershal K. Wolfe
 
Vice President Marketing
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
OEMI'S Contract #0403-PNR-13605-P#4
Contract #
Allegro Contract #119309
 
Crude Type
 
Transporter
 
Start Date
 
Carrrler Lease ID#
 
EMOC RC
 
RPC
 
DO
 
Decimal
 
Old XOM Contract #
 
Operator
 
Lease Name
 
OXY ALLEGO LEASE NAME
 
OXY Lease #
 
County
 
State
 
Location Differential
WTI
 
OET Trks
 
08/01/2007
 
60015
             
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA. INC
 
EISNER CHRISTY
 
EISNER CHRISTY
 
742074790000PITS
 
Reagan
 
TX
 
0.53
WTI
 
OET Tries
 
03/01/2004
 
46451
 
56059
 
56059
 
75159
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
BIZZELL A
 
BIZZELL A
 
742054740000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
46681
 
59211
 
78015
 
76706
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
BIZZELLE B UNIT
 
BIZZELLE B UT
 
742054750000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
46290
 
59209
 
78014
 
76703
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
BIZZELLE UNIT#1
 
BIZZELLE UT #1
 
742054760000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
46990
 
59198
 
59198
 
76552
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
BONNIE UNIT
 
BONNIE UT
 
742054770000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
46402
 
59195
 
59195
 
76548
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
BUD
 
BUD
 
742054780000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
47484
 
59225
 
59225
 
76908
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
DICKENSON OLTON
 
DICKENSON OLTON
 
742054890000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
45927
 
59225
 
60709
 
76908B
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
DICKENSON OLTON B
 
DICKENSON OLTON B
 
742054900000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
44727
 
59225
 
60710
 
78908C
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
DICKENSON OLTON C
 
DICKENSON OLTON C
 
742054910000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
45990
 
56117
 
56117
 
75183
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
DORIS
 
DORIS
 
742054920000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50512
 
55581
 
55581
 
75043
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
DRIVER A 1.2.3
 
DRIVER A 1.2,3
 
742054930000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
47375
 
59213
 
59213
 
76725
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
DUSEK
 
DUSEK
 
742054940000PITS
 
Upton
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
52862
 
55914
 
55914
 
75531
 
1.00000000
 
B012D
 
PIONEER NATURAL RES, USA, INC.
 
E T O'DANIEL #37
 
E T ODANIEL #37
 
742054960000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50495
 
55995
 
55995
 
75038
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC,
 
EILAND A
 
EILAND A
 
742054970000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50538
 
55582
 
55582
 
75044
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
GERMANIA DEAN TR 2
 
GERMANIA 205 A DEAN
 
742054990205PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50750
 
63382
 
63382
 
78055
 
1.00000000
 
B012D
 
PIONEER NATURAL RES, USA, INC.
 
GERMANIA DEAN TR 3
 
GERMANIA TRACT 3
 
742054990003PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50751
 
55584
 
59821
 
75039
 
1.00000000
 
B012D
 
PIONEER NATURAL RES USA, INC
 
GERMANIA DEAN TR 4
 
GERMANIA TRACT 4
 
742054990004PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50837
 
63383
 
63383
 
78056
 
1.00000000
 
B012D
 
PIONEER NATURAL RES USA. INC
 
GERMANIA DEAN TR 5
 
GERMANIA TRACT 5
 
742054990005PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50677
 
55584
 
55584
 
75087
 
1.00000000
 
B012D
 
PIONEER NATURAL RES USA, INC
 
GERMANIA DEAN TR 6
 
GERMANIA TRACT 6 DEAN
 
742054890006PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
47967
 
59219
 
60840
 
76773B
 
1.00000000
 
B012D
 
PIONEER NATURAL RES USA. INC
 
GREATHOUSE
 
GREATHOUSE
 
742055010000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
47561
 
59219
 
59219
 
76773
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC
 
GREATHOUSE C
 
GREATHOUSE C
 
742055030000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
47488
 
56144
 
56144
 
75191
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC
 
HARVARDC
 
HARVARD C
 
742055050000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
46412
 
59196
 
78016
 
78549
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
IRENE
 
IRENE
 
742055060000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
47431
 
59002
 
59002
 
76723
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC
 
IRVIN UNIT
 
IRVIN UT
 
742055070000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
53258
 
55885
 
55885
 
75707
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
J W DRIVER #6
 
J W DRIVER #6
 
742055080000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50479
 
56004
 
56004
 
75039
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
JUDKINS G 1. 2, 3
 
JUDKINS G 1.2, 3
 
742055120000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
54768
 
09796
 
09796
 
75196
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA. INC.
 
JULIETTE
 
JULIETTE
 
742055140000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50862
 
56159
 
56159
 
75197
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
KELLY STEPHENS
 
KELLY STEPHENS
 
742055150000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
45522
 
73539
 
73539
 
76901B
 
1.00000000
 
B012D
 
PIONEER NATURAL RES- USA, INC.
 
LINDSEY
 
LINDSEY
 
742055160000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
47977
 
65505
 
65505
 
77804
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MCBRENDA NO 1 UNIT
 
MCBRENDA NO 1 UT
 
742055180000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
46510
 
59461
 
59461
 
76702
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MCMORRIES A
 
MCMORRIES A
 
742054700000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
51104
 
56379
 
56379
 
75458
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MIDKIFF DEAN UNIT TRACT 21
 
MIDKIFF DEAN UT TRACT 21
 
742055190021PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
53400
 
56379
 
62752
 
75459
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MIDKIFF DEAN UNIT TRACT 22A
 
MIDKIFF DEAN UT TRACT 22A
 
74205519022APITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
51256
 
56379
 
60730
 
75464
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MIDKIFF DEAN UNIT TRACT 47
 
MIDKIFF DEAN UT TRACT 47
 
742055190047PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
51281
 
56379
 
60626
 
75465
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA. INC.
 
MIDKIFF DEAN UNIT TRACT 48
 
MIDKIFF DEAN UT TRACT 48
 
742055190048PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
51282
 
56379
 
60627
 
75466
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MIDKIFF DEAN UNrT TRACT 61
 
MIDKIFF DEAN UT TRACT 61
 
742055190061PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50713
 
56379
 
60626
 
75469
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MIDKIFF DEAN UNIT TRACT 67
 
MIDKIFF DEAN UT TRACT 67
 
742055190067PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50714
 
56379
 
60629
 
75470
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MIDKIFF DEAN UNIT TRACT 68
 
MIDKIFF DEAN UT TRACT 68
 
742055190068PITS
 
Midland
 
TX
 
0,53
WTI
 
OET Trks
 
03/01/2004
 
46969
 
60944
 
60944
 
77772
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MO MAC A
 
MO MAC A
 
742055200000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50056
 
65504
 
65504
 
77803
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MO-MCB
 
MO-MCB
 
742055220000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
47590
 
59466
 
60737
 
76895
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
NEALF
 
NEALF
 
742055270000PITS
 
Upton
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
46764
 
59197
 
59197
 
76551
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
NEILL
 
NEILL
 
742055280000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50386
 
56099
 
56099
 
75177
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA. INC
 
O'DANIEL C, D
 
ODANIEL C, D
 
742055320000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50071
 
56095
 
56095
 
75175
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA. INC.
 
ORSON 0
 
ORSON 0
 
742055340000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
47485
 
56207
 
56207
 
75204
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
RAYFORD-MCALISTER
 
RAYFORD-MCALISTER
 
742055360000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
45944
 
56209
 
56209
 
75205
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
ROBERTSON
 
ROBERTSON
 
742055370000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
45701
 
56106
 
56106
 
75212
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
STIMSON-BURLEY J
 
STIMSON-BURLEY J
 
742055480000PrTS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
45702
 
56062
 
56062
 
75211
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
STIMSON-BURLEY K
 
STIMSON-BURLEY K
 
742055490000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
45703
 
56060
 
56060
 
75210
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
STIMSON-BURLEY L
 
STIMSON-BURLEY L
 
742055500000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
57042
 
56093
 
56093
 
75174
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
TXL G #1
 
TXLG#1
 
742055520000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
45926
 
56115
 
56115
 
75214
 
1.00000000
 
B012D
 
PIONEER NATURAL RES USA, INC
 
ULMER
 
ULMER
 
742055540000PITS
 
Upton
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
46941
 
59226
 
59226
 
78914
 
1.00000000
 
B012D
 
PIONEER NATURAL RES USA, INC.
 
WELCH E
 
WELCH E
 
742055560000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50046
 
59226
 
60712
 
78914B
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
WELCH F
 
WELCH F
 
742055570000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
47577
 
54709
 
54709
 
73879B
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
WETSEL A
 
WETSEL A
 
742055580000PITS
 
Martin
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
44878
 
60973
 
60973
 
77919
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
WINDHAM D
 
WINDHAM D
 
742055590000PITS
 
Upton
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
45705
 
60973
 
87224
 
77919B
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA. INC.
 
WINDHAM E
 
WINDHAM E
 
742055600000PITS
 
Upton
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
46401
 
60942
 
60942
 
77787
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
WINDHAM F
 
WINDHAM F
 
742055610000PITS
 
Upton
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
46632
 
56061
 
56061
 
75160
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
WINDHAM G
 
WINDHAM G
 
742055620000PITS
 
Midland
 
TX
 
0.53
WTI
 
OET Trks
 
03/01/2004
 
50226
 
60928
 
80928
 
77228
 
1.00000000
 
B012D
 
PIONEER NATURAL RES USA, INC.
 
WINDHAM S
 
WINDHAM S
 
742055640000PITS
 
Upton
 
TX
 
0.53

 
 
 

--------------------------------------------------------------------------------

 
 

 
Occidental Energy Marketing, Inc.
5 Greenway Plaza, Suite 110, Houston, Texas 77046-0521
P.O. Box 27570, Houston, Texas 77227-7570
Phone 713.215.7000
A subsidiary of Occidental Petroleum Corporation
 

 


 
VIA FAX: 972-969-3574
 
TO:                DEB STEWART - PIONEER NATURAL RESOURCES USA, INC. - PHONE
972-969-3855
FROM:    MARK HAFNER- OCCIDENTAL ENERGY MARKETING, INC. - PHONE 432-685-5884
 
REFERENCE:   OCCIDENTAL CONTRACT NUMBER: 0403-PNR-13605-P
PIONEER NATURAL RESOURCES USA, INC. CONTRACT NUMBER:
 
THIS FAX CONFIRMS THE AGREEMENT BETWEEN DEB STEWART OF PIONEER NATURAL RESOURCES
USA, INC. AND MARK HAFNER OF OCCIDENTAL ENERGY MARKETING, INC. ON FEBRUARY 1,
2004. THE FOLLOWING DETAILS ARE OCCIDENTAL'S UNDERSTANDING:
 
SELLER:               PIONEER NATURAL RESOURCES USA, INC. ("PIONEER")
BUYER:                 OCCIDENTAL ENERGY MARKETING, INC. ("OCCIDENTAL")
 
1.  
VOLUME:    APPROXIMATELY 638 BARRELS PER DAY EXACT VOLUME EQUAL TO THE
PRODUCTION FROM THE LEASES ON ATTACHED EXHIBIT "A"

 
2.
QUALITY/GRADE:   WEST TEXAS INTERMEDIATE

 
3.  
DELIVERY POINT:    TITLE AND RISK OF LOSS SHALL PASS FROM PIONEER TO OCCIDENTAL
AS THE CRUDE OIL ENTERS THE FACILITIES OF OCCIDENTAL'S DESIGNATED TRUCKER.

 
 
4.
TERM:   MARCH  1 - 31, 2004 AND CONTINUING MONTH TO MONTH THEREAFTER SUBJECT TO
A 30 DAY ADVANCE WRITTEN NOTICE OF CANCELLATION BY EITHER PARTY.

 
 
5.
PRICE:   KOCH PETROLEUM GROUP L.P. MONTHLY EDQ POSTED PRICE FORWEST TEXAS/NEW
MEXICO INTERMEDIATE DEEMED 40.0 DEGREES FOR THE MONTH OF DELIVERY, PLUS THE
AVERAGE OF THE *PLATTS DAILY ASSESSMENTS OF WTI-P PLUS LESS THE DIFFERENCE
BETWEEN (PLATTS WTI-CUSHING LESS PLATTS WTI-MEDLAND) PLUS DELTA DOLLARS PER
BARREL SET OUT ON EXHIBIT "A".

 
* NOTE ALL PLATTS PRICING IS FOR THE DELIVERY MONTH AS PUBLISHED BY PLATTS
DURING THE PERIOD BEGINNING ON THE 26TH OF THE SECOND MONTH PRECEEDING THE
DELIVERY MONTH AND ENDING ON THE 25TH OF THE MONTH PRECEEDING THE DELIVERY
MONTH.
 
 
6.
PAYMENT:   PAYMENT UNDER THIS CONTRACT SHALL BE MADE BY WIRE TRANSFER ON THE
TWENTIETH (20TH) CALENDAR DAY OF THE MONTH FOLLOWING THE MONTH OF DELIVERY LESS
APPLICABLE TAXES. IF THE PAYMENT DUE DATE FALLS ON A SATURDAY OR BANK HOLIDAY
(EXCEPT MONDAY), PAYMENT WILL BE MADE ON THE PRECEDING BUSINESS DAY. IF PAYMENT
DUE DATE FALLS ON A SUNDAY OR MONDAY HOLIDAY, PAYMENT WILL BE MADE ON THE
FOLLOWING BUSINESS DAY. PAYMENT SHOULD BE MADE TO BANK OF AMERICA, FOR THE
ACCOUNT OF PIONEER NATURAL RESOURCES USA, INC., ACCOUNT NO. XXXXXXXXXX, ABA NO.
XXXXXXXXX.

 
7.
COMMENTS AND SPECIAL PROVISIONS:CONOCO'S GENERAL TERMS AND CONDITIONS TO APPLY.

 


APPROVED BY:
/s/ john t. mcwhorter
   
john t. mcwhorter
   
occidental energy marketing, inc.
       
APPROVED BY:
/s/ Hershal K. Wolfe
   
pioneer natural resources usa, inc.
 



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
 
OEMI'S Contract #0403-PNR-13605-P Contract# Allegro Contract #114659


 
Crude Type
 
Transporter
 
Start Date
 
Carrier  Lease to ID #
 
EMOCRC
 
RPC
 
DO
 
Decimal
 
Old XOM Contract #
 
Operator
 
Lease Name
 
OXY ALLEGO LEASE NAME
 
OXY Lease*
 
County
 
State
 
BID
 
Lease Delta
WTI
 
Genesis Trks
 
03/01/2004
 
46451
 
56059
 
56059
 
75159
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
BIZZELLA
 
BIZZELLA
 
742054740000PITS
 
Midland
 
TX
 
7
 
-0.53
wn
 
Genesis Trks
 
03/01/2004
 
46681
 
59211
 
78015
 
78706
 
1.00000000
 
B0I2D
 
PIONEER NATURAL RES. USA, INC.
 
BIZZELLE B UNIT
 
BIZZELLE B UT
 
742054750000PrrS
 
Midland
 
TX
 
11
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
46290
 
59209
 
76014
 
76703
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
BIZZELLE UNrTf/1
 
BIZZELLE UT #1
 
742054760000PITS
 
Midland
 
TX
 
5
 
-053
WTI
 
Genesis Trks
 
03/01/2004
 
46990
 
59196
 
59198
 
76552
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
BONNE UNrT
 
BONNIE UT
 
742054770000PrTS
 
Midland
 
TX
 
7
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
46402
 
59195
 
59195
 
76548
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
BUD
 
BUD
 
742054780000PITS
 
Midland
 
TX
 
6
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
47484
 
59225
 
59225
 
76908
 
1 00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
DICKENSON OLTON
 
DICKENSON OLTON
 
742054890000PITS
 
Martin
 
TX
 
1
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
45927
 
59225
 
60709
 
76908B
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
DICKENSON OLTON B
 
DICKENSON OLTON B
 
742054900000PrrS
 
Martin
 
TX
 
4
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
44727
 
59225
 
60710
 
76908C
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA. INC.
 
DICKENSON OLTON C
 
DICKENSON OLTON C
 
742054910000PITS
 
Martin
 
TX
 
5
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
45990
 
56117
 
56117
 
75183
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
DORIS
 
DORIS
 
742054920000PITS
 
Midland
 
TX
 
9
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50512
 
55581
 
55581
 
75043
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
DRIVER A 1,2,3
 
DRIVER A 1,2,3
 
742054930000PITS
 
Midland
 
TX
 
21
 
-053
WTI
 
Genesis Trik
 
03/01/2004
 
47375
 
59213
 
59213
 
76725
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
DUSEK
 
DUSEK
 
742054940000PITS
 
Upton
 
TX
 
6
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
52862
 
55914
 
55914
 
75531
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
E T O'DANIEL #37
 
E T ODANEL #37
 
742054960000PITS
 
Midland
 
TX
 
20
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50495
 
55995
 
55995
 
75038
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
EILAND A
 
EILAND A
 
742054970000PITS
 
Midland
 
TX
 
20
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50538
 
55562
 
55582
 
75044
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA. INC.
 
GERMAN IA DEAN TR 2
 
GERMANIA 205 A DEAN
 
742054990205PITS
 
Midland
 
TX
 
26
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50750
 
63382
 
63382
 
78055
 
1.00000000
 
B0120
 
PIONEER NATURAL RES. USA, INC.
 
GERMAN IA DEAN TR 3
 
GERMANIA TRACT 3
 
742054990003PITS
 
Midland
 
TX
 
145
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50751
 
55584
 
59821
 
75089
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
GERMAN IA DEAN TR 4
 
GERMANIA TRACT 4
 
742054990004PrTS
 
Midland
 
TX
 
26
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50837
 
83383
 
63383
 
78056
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
GERMANIA DEANTR5
 
GERMANIA TRACT 5
 
742054990005PITS
 
Midland
 
TX
 
7
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50677
 
55584
 
55584
 
75087
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
GERMAN IA DEAN TR 8
 
GERMANIA TRACT 6 DEAN
 
742054990006PITS
 
Midland
 
TX
 
8
 
�033
WTI
 
Genesis Trks
 
03/01/2004
 
47967
 
59219
 
60S40
 
76773B
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
GREATHOUSE
 
GREATHOUSE
 
742055010000PITS
 
Martin
 
TX
 
9
 
�053
WTI
 
Genesis Trks
 
03/01/2004
 
47561
 
59219
 
59219
 
76773
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
GREATHOUSE C
 
GREATHOUSE C
 
742055030000PITS
 
Martin
 
TX
 
1
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
47488
 
56144
 
56144
 
75191
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
HARVARDC
 
HARVARD C
 
742055050000PITS
 
Martin
 
TX
 
4
 
-053
WTI
 
Genesis Trks
 
03/01/2004
 
46412
 
59196
 
78016
 
76549
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
IRENE
 
IRENE
 
742055060000PITS
 
Midland
 
TX
 
10
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
47431
 
59002
 
59002
 
76723
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
IRVIN UNIT
 
IRVIN UT
 
742055070000PITS
 
Midland
 
TX
 
6
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
53258
 
55885
 
55885
 
75707
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
J W DRIVER #6
 
J W DRIVER #6
 
742055080000PITS
 
Midland
 
TX
 
4
 
-0.53
wn
 
Genesis Trks
 
03/01/2004
 
53258
 
55615
 
55615
 
75695
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
J W DRIVER #7
 
J W DRIVER #7
 
742055090000PITS
 
Midland
 
TX
 
4
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50479
 
56004
 
56004
 
75039
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
JUDKINS G 1,2,3
 
JUDKINS G 1,2. 3
 
742055120000PITS
 
Midland
 
TX
 
17
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
54766
 
09796
 
09796
 
75196
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
JULIETTE
 
JULIETTE
 
742055140000PITS
 
Mart*
 
TX
 
6
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50862
 
56159
 
56159
 
75197
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
KELLY STEPHENS
 
KELLY STEPHENS
 
742055150000PITS
 
Midland
 
TX
 
7
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
45522
 
73539
 
73539
 
76901B
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
LINDSEY
 
LINDSEY
 
742055160000PITS
 
Martin
 
TX
 
5
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
47977
 
65505
 
65505
 
77804
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MCBRENDA NO 1 UNrT
 
MCBRENDA NO 1 UT
 
742055180000PrTS
 
Martin
 
TX
 
10
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
46510
 
59461
 
59461
 
76702
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MCMORRIES A
 
MCMORRES A
 
742054700000PrTS
 
Martin
 
TX
 
6
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
51104
 
56379
 
56379
 
75458
 
1.00000000
 
BC112D
 
PIONEER NATURAL RES. USA, INC.
 
MIDKFF DEAN UNIT TRACT 21
 
MIOKFF DEAN UT TRACT 21
 
742055190021 PrrS
 
Midland
 
TX
 
7
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
53400
 
56379
 
62752
 
75459
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MIDKIFF DEAN UNIT TRACT 22A
 
MIDKIFF DEAN UT TRACT 22A
 
74205519022APITS
 
Midland
 
TX
 
6
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
51256
 
56379
 
60730
 
75464
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MIDKIFF DEAN UNIT TRACT 47
 
MIDKIFF DEAN UT TRACT 47
 
742055190047PITS
 
Midland
 
TX
 
13
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
51281
 
56379
 
60626
 
75465
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MIDKIFF DEAN UNIT TRACT 48
 
MIDKFF DEAN UT TRACT 48
 
742055190048PITS
 
Midland
 
TX
 
6
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
51282
 
56379
 
60627
 
75466
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MIDKFF DEAN UNIT TRACT 61
 
MIDKFF DEAN UT TRACT 61
 
7420S5190061PITS
 
Midland
 
TX
 
9
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50713
 
56379
 
60628
 
75469
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MIDKFF DEAN UNIT TRACT 67
 
MIDKFF DEAN UT TRACT 67
 
742055190067PITS
 
Midland
 
TX
 
7
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50714
 
56379
 
60629
 
75470
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MIDKFF DEAN UNrT TRACT 68
 
MIDKIFF DEAN UT TRACT 66
 
742055190068PITS
 
Midland
 
TX
 
6
 
-0.53
wn
 
Genesis Trks
 
03/01/2004
 
46969
 
60944
 
60944
 
77772
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MO MAC A
 
MO MAC A
 
742055200000PITS
 
Martin
 
TX
 
6
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50056
 
65504
 
65504
 
77803
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
MO-MCB
 
MO-MCB
 
742055220000PITS
 
Martin
 
TX
 
16
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
47590
 
59466
 
60737
 
76895
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
NEALF
 
NEALF
 
742055270000PITS
 
Upton
 
TX
 
3
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
46764
 
59197
 
59197
 
76551
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
NELL
 
NEILL
 
742055260000PITS
 
Midland
 
TX
 
6
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
45991
 
56165
 
56165
 
75199
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
NELSON A
 
NELSON A
 
742055290000PITS
 
Midland
 
TX
 
7
 
�0.53
wn
 
Genesis Trks
 
03/01/2004
 
46452
 
59210
 
59210
 
76704
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
ONEAL
 
ONEAL
 
74205531 0000PITS
 
Midland
 
TX
 
4
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50386
 
56099
 
56099
 
75177
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
O'DANIEL C, D
 
ODANIELC, D
 
742055320000PITS
 
Midland
 
TX
 
15
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50071
 
56095
 
56095
 
75175
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
ORSON O
 
ORSON O
 
742055340000PITS
 
Martin
 
TX
 
4
 
�053
WTI
 
Genesis Trks
 
03/01/2004
 
50038
 
59472
 
60711
 
76610B
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
ORSONP
 
ORSONP
 
742055660000PITS
 
Martin
 
TX
 
4
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50039
 
59472
 
60711
 
76910
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
ORSON 0
 
ORSON Q
 
742055670000PITS
 
Martin
 
TX
 
3
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
47485
 
56207
 
56207
 
75204
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
RAYFORD-MCALISTER
 
RAYFORD-MCALISTER
 
742055360000PITS
 
Midland
 
TX
 
6
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
45944
 
56209
 
56209
 
75205
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA. INC.
 
ROBERTSON
 
ROBERTSON
 
742055370000PITS
 
Midland
 
TX
 
3
 
�0.53
WTI
 
Genesis Trks
 
03/01/2004
 
45701
 
56106
 
56106
 
75212
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
STIMSON-BURLEYJ
 
STIMSON-BURLEYJ
 
742055480000PITS
 
Midland
 
TX
 
3
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
45702
 
56062
 
56062
 
75211
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
STIMSON-BURLEY K
 
STIMSON-BURLEY K
 
742055490000PITS
 
Midland
 
TX
 
6
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
45703
 
56060
 
56060
 
75210
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
STIMSON-BURLEY L
 
STIMSON-BURLEY L
 
742055500000PITS
 
Midland
 
TX
 
4
 
-053
WTI
 
Genesis Trks
 
03/01/2004
 
57042
 
56093
 
56093
 
75174
 
1.00000000
 
B0120
 
PIONEER NATURAL RES. USA, INC.
 
TXLG#1
 
TXLG#1
 
742055520000PITS
 
Midland
 
TX
 
9
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
45926
 
56115
 
56115
 
75214
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
ULMER
 
ULMER
 
742055540000PITS
 
Upton
 
TX
 
10
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
46941
 
59226
 
59226
 
76914
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA. INC.
 
WELCH E
 
WELCH E
 
74205S560000PITS
 
Martin
 
TX
 
4
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
50046
 
59226
 
60712
 
76914B
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
WELCH F
 
WELCH F
 
742055570000PrrS
 
Martin
 
TX
 
3
 
-053
WTI
 
Genesis Trks
 
03/01/2004
 
47577
 
54709
 
54709
 
73879B
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
WETSELA
 
WETSELA
 
7420S5580000PITS
 
Martin
 
TX
 
4
 
-053
WTI
 
Genesis Trks
 
03/01/2004
 
44878
 
60973
 
60973
 
77919
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
WINDHAM D
 
WINDHAM D
 
742055590000PITS
 
Upton
 
TX
 
4
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
45705
 
60973
 
67224
 
77919B
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
WINDHAM E
 
WINDHAM E
 
742055600000PITS
 
Upton
 
TX
 
10
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
46401
 
60942
 
60942
 
77767
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
WINDHAM F
 
WINDHAM F
 
742055610000PrrS
 
Upton
 
TX
 
11
 
-0.53
WTI
 
Genesis Trks
 
03/01/2004
 
46632
 
56061
 
56061
 
75160
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA. INC.
 
WINDHAM G
 
WINDHAM G
 
742055620000PITS
 
Midland
 
TX
 
10
 
-0 53
WTI
 
Genesis Trks
 
03/01/2004
 
50226
 
60928
 
60928
 
77228
 
1.00000000
 
B012D
 
PIONEER NATURAL RES. USA, INC.
 
WINDHAM S
 
WINDHAM S
 
742055640000PITS
 
Upton
 
TX
 
6
 
-0.53
                                                            638    

 
 

--------------------------------------------------------------------------------